 

Exhibit 10.3

 

LEASE

 

BETWEEN

 

COUNTRYWIDE HARDWARE, INC.

 

“LESSOR”

 

AND

 

NATIONWIDE INDUSTRIES, INC.

“LESSEE”

 

Demised Premises:

 

10333 Windhorst Road, Tampa, Florida




 

 

 

LEASE

 

THIS LEASE (“Lease”) is made and entered into as of the 11th day of February,
2016, by and between COUNTRYWIDE HARDWARE, INC., a Delaware corporation, having
an address at 445 Broadhollow Road, Suite 100, Melville 11747, New York
(hereinafter “Lessor”), and NATIONWIDE INDUSTRIES, INC., a Delaware corporation
having its principal office at 10333 Windhorst Road, Tampa, Florida 33619
(hereinafter “Lessee”).

 

WITNESSETH:

 

WHEREAS, Lessor owns the following real property (collectively, the “Demised
Premises”): (a) the land described in Exhibit “A” annexed hereto (the “Land”);
(b) the existing building as described in Exhibit “A” annexed hereto (the
“Building”), (c) any and all other structures and other improvements and
appurtenances now or hereafter located on the Land (the “Other Improvements;”
said Building and Other Improvements being hereinafter collectively referred to
as the “Improvements”); (d) all right, title, and interest of Lessor, if any, in
and to the land lying in the bed of any street or highway in front of or
adjoining the Land to the center line of such street or highway; (e) the
appurtenances and all the estate and rights of Lessor in and to the Land; and
(f) any strips or gores adjoining the Land; and (g) all fixtures attached or
appurtenant to any of the foregoing;

 

WHEREAS, Lessor desires to lease the Demised Premises to Lessee, and Lessee
desires to lease the Demised Premises from Lessor;

 

WHEREAS, the parties desire to enter into this Lease to set forth their rights
and obligations to each other relating to the Demised Premises; and

 

NOW, THEREFORE, for good and valuable consideration, Lessor leases and demises
the Demised Premises to Lessee, and Lessee takes and hires the Demised Premises
from Lessor, subject only to Permitted Exceptions, for the Term, upon the terms
and conditions of this Lease.

 

ARTICLE I

 

LEASED PROPERTY AND LEASE TERM

 

Section 1.01 Leased Property and Lease Term. Lessor hereby leases to Lessee, and
Lessee hereby hires on the terms and conditions hereinafter set forth, the
Demised Premises, subject to the “Permitted Exceptions” described on Exhibit “B”
annexed hereto.

 

TO HAVE AND TO HOLD, the Demised Premises unto Lessee, for a term of seven (7)
years commencing on February 11, 2016 (the “Commencement Date”) and expiring at
12:00 noon on January 31, 2023 (the “Termination Date”), unless this Lease shall
be sooner terminated as hereinafter provided. The use of the word “Term” in this
Lease shall mean the period commencing on the Commencement Date and ending on
the Termination Date, unless sooner terminated as provided herein.

 

 

 

 

 

Section 1.02 Delivery. If Lessor shall be unable to give possession of the
Demised Premises on the Commencement Date for any reason, Lessor shall not be
subject to any liability for the failure to give possession on said date, nor
shall such failure in any way affect the validity of this Lease or the
obligations of Lessee hereunder except that the Net Rent and any Additional Rent
(as hereinafter defined) due hereunder shall be abated until after Lessor shall
have given Lessee written notice that the Demised Premises are ready for
Lessee's occupancy.

 

ARTICLE II

 

RENT

 

Section 2.01 Net Rent. (a) Lessee shall pay to Lessor a net annual minimum rent
for the Demised Premises during the Term of this Lease without any deduction,
defense, credit, abatement, setoff or offset for any circumstances whatsoever
except as otherwise expressly permitted in this Lease, and without prior notice
or demand, in lawful money of the United States as follows (the “Net Rent”):

 

COMMENCING  ENDING  ANNUAL NET
RENT   MONTHLY NET
RENT  2/11/2016  1/31/2017  $251,761.50   $20,980.13  2/1/2017  1/31/2018 
$259,314.35   $21,609.53  2/1/2018  1/31/2019  $267,093.78   $22,257.82 
2/1/2019  1/31/2020  $275,106.59   $22,925.55  2/1/2020  1/31/2021 
$283,359.80   $23,613.32  2/1/2021  1/31/2022  $291,860.59   $24,321.72 
2/1/2022  1/31/2023  $300,616.41   $25,051.37 

 

(b) Lessee shall pay Net Rent in equal monthly installments in advance on the
first day of each month. Lessee shall pay all Net Rent and other sums payable by
Lessee to Lessor by good and sufficient check payable to Lessor or by wire
transfer, at such address as Lessor shall designate from time to time.

 

(c) Upon the execution and delivery of this Lease by Lessor and Lessee, the
Lessee shall pay $13,745.60 which shall be applied to the monthly Net Rent due
under this Lease for the period from the date hereof through February 29, 2016
(the “Initial Payment”).

 

Section 2.02 Additional Rent. In addition to the Net Rent required under Section
2.01, Lessee shall, in accordance with the provisions of this Lease, pay all
Impositions (as defined below), insurance premiums, construction costs of any
non-structural improvements, additions, alterations and repairs (except as
otherwise provided in Section 10.02 hereof) and any other charges, costs and
expenses arising out of, or in any way connected with the Demised Premises and
the Improvements occurring during the Term of this Lease so that the Net Rent
shall in all respects be absolutely net to Lessor. All Impositions, insurance
premiums and other charges, costs, expenses or amounts due under this Lease
other than Net Rent are sometimes hereinafter collectively referred to as
“Additional Rent.” Additional Rent and Net Rent are sometimes hereinafter
collectively referred to as “Rent.” In the event of the non payment of all or
any portion of Additional Rent, Lessor shall have the same rights and remedies
as provided in this Lease or at law, in equity or otherwise for failure of
Lessee to pay Net Rent.

 

 2 

 

 

Section 2.03 Address for Payment. Payment of the Net Rent required hereunder
together with any other amounts payable by Lessee to Lessor shall be paid at the
following address:

 

COUNTRYWIDE HARDWARE, INC

445 Broadhollow Road, Suite 100

Melville 11747

Attention: Joseph Molino, Jr.

 

or to such other address as Lessor shall, from time to time, designate in
writing.

 

Section 2.04 During any period when any Net Rent shall be or become
uncollectible, reduced, or required to be refunded because of any rent control
law or regulation (a “Rent Regulation Period”), Lessee shall enter into such
agreement(s) and take such other steps as Lessor may reasonably request and as
may be legally permissible to permit Lessor to collect the maximum Net Rent
that, from time to time during such Rent Regulation Period, may be legally
permissible (and not in excess of the amounts then reserved therefor under this
Lease to the extent then due and payable under this Lease). After any Rent
Regulation Period: (a) Net Rent shall become and thereafter be payable in
accordance with this Lease; and (b) Lessee shall promptly pay in full to Lessor,
unless prohibited by law, an amount equal to the excess, if any, of the
following during the Rent Regulation Period: (1) the Net Rent that this Lease
required Lessee to pay; less (2) the Net Rent Lessee actually paid.

 

ARTICLE III

TAXES

 

Section 3.01 Lessee’s Obligation to Pay Taxes.

 

(a)          Unless a the holder (a “Fee Mortgagee”) of any mortgage encumbering
the fee interest of Lessor of which Lessee has been provided a copy (a “Fee
Mortgage”) requires otherwise, Lessor shall, if possible, cause the applicable
taxing authority to send all applicable tax bills directly to Lessee, then
Lessee shall pay or cause to be paid (except as hereinafter provided in this
Article), before any fine, penalty, interest or cost may be added thereto for
the nonpayment thereof, all real estate taxes, assessments (including, without
limitation, special taxes or assessments for improvements to the Improvements)
and assessments by business improvement districts, water and sewer rates and
charges, any rent tax, occupancy tax or similar tax (including, without
limitation, the Tax on Rental or License Fee for Use of Real Property imposed by
Section 212.031 of the Florida Statutes), whether or not imposed on or measured
by the rents payable by Lessee, and other governmental or quasi-governmental
levies and charges, general and special, ordinary and extraordinary, unforeseen
as well as foreseen, of any kind and nature whatsoever, which are now or at any
time hereafter levied, imposed or become a lien upon the Demised Premises or the
Improvements, or both, or any part of either thereof (all of which are
hereinafter referred to collectively as “Impositions” and individually as
“Imposition”).

 

 3 

 

 

(b)          If, by law, any Imposition is payable, or may at the option of the
taxpayer be paid, in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Lessee may pay the same (and any accrued
interest on the unpaid balance of such Imposition) in installments as the same
respectively become due and before any fine, penalty, interest or cost may be
added thereto for the nonpayment of any such installment and interest. However,
Lessee shall not be required to pay any installment which shall fall due after
the expiration of the Term of this Lease. Any Imposition relating to a fiscal
period of the taxing authority, in which the Term of this Lease shall begin or
end (whether or not such Imposition shall be levied, imposed or become a lien
upon the Demised Premises or the Improvements or any part of either thereof, or
become payable in respect thereto during the Term of this Lease), shall be
apportioned so that Lessee shall pay only that proportion of such Imposition
which corresponds with the portion of said fiscal period as is within the Term
of this Lease.

 

(c)          Lessee shall not be obligated to pay any capital levy, franchise,
estate, inheritance, succession, transfer tax, corporate tax, unincorporated
business tax, excise tax, capital levies or mortgage recording fees of Lessor,
or any income or excess profits tax or any other tax, assessment, charge or levy
upon the income of Lessor, nor shall any of the foregoing be deemed to be
included within the term “Impositions” as defined in Section 3.01 above.
However, if a tax other than a tax of the nature specified in the foregoing
sentence is levied upon the Net Rent, whether or not such tax is imposed upon
Lessor in the first instance, Lessee shall pay it, or promptly reimburse Lessor
for such tax, provided, however, that Lessee shall not be obligated to pay any
greater amount than would have been payable by Lessor if the Net Rent had been
the sole taxable income and the Demised Premises the sole asset of Lessor.

 

(d)          Lessee, upon request of Lessor, shall furnish to Lessor for its
inspection, within ten (10) business days after the date when any Imposition is
payable pursuant to any provision of this Article, official receipts of the
appropriate taxing authority, or if an official receipt is not available, other
proof satisfactory to Lessor, evidencing the payment thereof.

 

Section 3.02 Tax Escrow. Notwithstanding anything to the contrary contained in
this Article 3, if a Fee Mortgagee requires monthly escrow payments for
Impositions, Lessee shall, upon Lessor’s request, deposit with the Lessor (or
any Fee Mortgagee designated by Lessor in writing) 1/12th of the annual
Impositions as estimated by Lessor(or any such Fee Mortgagee). On the 1st day of
each and every calendar month thereafter during the Term of this Lease, Lessee
shall deposit with the Lessor (or any Fee Mortgagee designated by Lessor in
writing), to be held by the Lessor (or such Fee Mortgagee), a sum equal to
1/12th of the annual Impositions for each then current or ensuing year. In the
event that the amount of the Impositions shall not have been fixed at the time
when any such monthly deposit is required to be made, Lessee shall make such
deposit based upon the amount of the Imposition for the immediately preceding
year, subject to adjustment as and when the amount of such Impositions is
ascertained. Lessee shall provide Lessor with copies of tax bills within five
(5) days after receipt thereof by Lessee. All sums deposited with the Lessor (or
Fee Mortgagee) pursuant to this Section shall be applied to the payment of
Impositions. No interest shall accrue on the sums so deposited. In the event the
sums deposited hereunder are not sufficient to pay the Impositions when due,
then Lessee shall, within ten (10) days of notice of the insufficiency, deposit
with the Lessor (or Fee Mortgagee, as applicable) any such deficiency and shall
also deposit such additional sums as shall be necessary to ensure that the
amounts deposited hereunder plus such deposits as are required to be made in the
future hereunder are sufficient to pay all Impositions then due or which will
become due. In the event of a conveyance by Lessor of its interest in and to the
Demised Premises, Lessor shall have no further liability with respect to the
deposits for Impositions upon delivery thereof by Lessor to the transferee,
provided that the transferee of the Lessor assumes the Lessor’s liability
hereunder.

 

 4 

 

 

Section 3.03 Lessee May Contest Taxes.

 

(a)          Lessee may contest any Impositions in any manner permitted by law,
in Lessee’s name, and whenever necessary in Lessor’s name. Lessor will cooperate
with Lessee and execute any documents or pleadings required for such purpose
provided that such action is without expense to Lessor and that Lessor will not
incur any liability by reason thereof. If such contest is instituted in the name
of Lessor, Lessee shall so advise Lessor on at least thirty (30) days’ prior
notice, giving full details as to the tribunal in which the contest will be
brought, the Imposition contested and the amount thereof and such additional
information relating thereto as Lessor may request to enable it to understand
and evaluate the facts. Such contest may include appeals from any judgments,
decrees or orders until a final determination is made by a court or governmental
department or authority having final jurisdiction in the matter.

 

(b)          At Lessee’s election, Lessee may defer payment of the Imposition if
prior to the due date thereof Lessee shall have deposited with the Lessor the
amount of the contested Imposition and an estimated amount of interest,
penalties and charges which might be assessed against or become a charge on the
Demised Premises and/or the Improvements by reason of such contest, and provided
that the Demised Premises and/or the Improvements or any part thereof would not
be in imminent danger of being forfeited or lost by reason of such deferment.
Upon the termination of the contest Lessee shall pay the Imposition, as finally
determined, together, with the interest, penalties and other charges in
connection therewith, and upon such payment the sums deposited with the Lessor
shall be returned to Lessee or, if Lessee so elects, the funds deposited with
the Lessor may be used for such payment; any surplus to be returned to Lessee
and any deficiency to be made good by Lessee.

 

(c)          If at any time during the pendency of the contest, Lessor
reasonably shall deem the amount deposited with the Lessor insufficient to cover
the contested Imposition, interest, penalties and charges, Lessee, upon demand
of Lessor, shall deposit with the Lessor such additional sums as Lessor may
reasonably request. Upon failure of Lessee to make such additional deposit
Lessor may pay the contested Imposition and interest, penalties and charges out
of the funds held by the Lessor; any surplus to be returned to Lessee and any
deficiency to be made good by Lessee.

 

(d)          Any tax refund with respect to Impositions paid by Lessee or paid
by Lessor and for which Lessor has been reimbursed shall be the property of
Lessee after deduction and payment of the reasonable costs of procuring such
refund incurred by Lessor.

 

 5 

 

 

Section 3.04 Miscellaneous. The certificate, advice, receipt or bill of the
appropriate official designated by law to make or issue the same or to receive
payment of any Imposition, or of non-payment of such Imposition shall be prima
facie evidence that such Imposition is due and unpaid or has been paid at the
time of the making or issuance of such certificate, advice, receipt or bill.

 

ARTICLE IV

USE

 

Section 4.01 Permitted Use. The Demised Premises and the Improvements may be
used for any legal use, including, but not limited to light manufacturing and
assembly such as injection molding and associated processes such as a tooling
shop, a warehouse, distribution center and ancillary offices, provided, however,
in no event may the Demised Premises be used for any other purpose, including,
without limitation, any of the “Prohibited Uses” described on Exhibit “C”
annexed hereto. Lessee shall have access to the Demised Premises twenty-four
(24) hours per day, seven (7) days per week, subject to Legal Requirements.

 

Section 4.02 Licenses and Permits. If any license or permit of a governmental
authority shall be required for the proper and lawful conduct of Lessee's
business or other activity carried on in the Demised Premises, and if the
failure to secure such license or permit might or would, in any way, affect
Lessor, then Lessee, at Lessee's expense, shall duly procure and thereafter
maintain such license or permit and submit the same for inspection by Lessor.
Lessee, at Lessee's expense, shall, at all times, comply with the requirements
of each such license or permit. Lessee will not at any time use or occupy the
Demised Premises in violation of the certificate of occupancy (temporary or
permanent) issued for the Improvements.

 

Section 4.03 Impairment of Title. Lessee shall not suffer or permit the Demised
Premises, the Improvements or any portion thereof to be used by the public or
any person, without restriction or in such manner as would violate or cause a
default under any of the provisions of any Fee Mortgage or any other agreement
or instrument affecting title to the Demised Premises or which might reasonably
tend to impair Lessor’s title to the Demised Premises, the Improvements or any
portion thereof, or in such manner as might reasonably make possible a claim or
claims of adverse usage, adverse possession or prescription by the public or any
person, or of implied dedication, of the Demised Premises, the Improvements or
any portion thereof. Lessee hereby acknowledges that Lessor does not hereby
consent, expressly or by implication, to the unrestricted use or possession of
the whole or any portion of the Demised Premises or the Improvements by the
public or any person, and Lessee does not have the power or authority and
nothing contained in this Lease is intended or shall be deemed or interpreted to
grant Lessee the power or authority to create, grant or approve any such use,
possession or condition.

 

Section 4.04 Intentionally Omitted.

 

 6 

 

 

Section 4.05 Any violation of this Article 4 beyond any applicable notice and
cure period shall be deemed a material breach of this Lease and Lessor shall be
entitled to injunctive relief in addition to any other remedies available to
Lessor under this Lease.

 

ARTICLE V

UTILITIES & SERVICES

 

Section 5.01 Utilities. Lessee shall be solely responsible for and shall
promptly pay, prior to delinquency, the cost of all gas, heat, water, steam,
electricity, light, power, telephone, internet connections, sewage, and any
other utilities supplied to the Demised Premises and the Improvements including
all connection fees for any utilities or services. Lessor shall not be liable in
any way to Lessee for any failure or defect in the supply or character of
electric energy furnished to the Demised Premises by reason of any requirement,
act or omission of the public utility servicing the Demised Premises with
electricity or for any other reason not attributable to Lessor. Lessee's use of
electric energy in the Demised Premises shall not at any time exceed the
capacity of any of the electrical conductors and equipment in or otherwise
servicing the Demised Premises. If such capacity is exceeded, Lessee shall, as
an Alteration subject to the terms of Article XI hereof, install additional
risers, electric lines or other equipment required therefor at Lessee’s sole
cost and expense.

 

Section 5.02 Facilities or Services. Lessor shall not be required to furnish to
Lessee any facilities or services of any kind whatsoever during the Term of this
Lease, such as, but not limited to, gas, heat, water, steam, electricity, light,
power, telephone, internet access and sewage. Lessor shall in no event be
required to make any alterations, re-buildings, replacements, changes,
additions, improvements or repairs to such facilities or services at any time
during the Term of this Lease.

 

ARTICLE VI

ENTRY BY LESSOR

 

Section 6.01 Right of Entry. Lessee shall permit Lessor and its authorized
representatives to enter the Demised Premises and the Improvements at all
reasonable times for the purpose of (a) inspecting the same, (b) making any
necessary repairs thereto and performing any work therein that may be necessary
by reason of Lessee’s failure to make any such repairs or perform any such work
or to commence the same if Lessee is responsible for such work pursuant to this
Lease for thirty (30) days after written notice from Lessor (or without notice
in case of emergency), and (c) exhibiting the Demised Premises and the
Improvements for sale or financing and during the last six (6) months of the
Term for Lease. Nothing herein shall imply any duty upon the part of Lessor to
do any such work and performance thereof by Lessor shall not constitute a waiver
of Lessee’s default in failing to perform the same.

 

 7 

 

 

Section 6.02 Right to Store Materials. During the progress of any work in the
Demised Premises and the Improvements performed by Lessor pursuant to the
provisions of Section 6.01 hereof, Lessor may keep and store therein all
necessary materials, tools, supplies and equipment. Lessor shall not be liable
for any inconvenience, annoyance, disturbance, loss of business or other damage
of Lessee or any sublessee by reason of making such repairs or the performance
of any such work, or on account of bringing materials, tools, supplies and
equipment into the Demised Premises and the Improvements during the course
thereof and the obligations of Lessee under this Lease shall not be affected
thereby. During the course of any such work, Lessor shall exercise reasonable
efforts not to cause a breach of Lessee’s obligations pursuant to an approved
sublease and to not cause a disruption to Lessee’s business in the Demised
Premises.

 

Section 6.03 Lessor shall also have the right, at any time, to name the
Building, including, but not limited to, appropriate signs and/or lettering on
any or all entrances to the Building, and to change the name, number or
designation by which the Building is commonly known.

 

Section 6.04 The exercise by Lessor or its agents of any right reserved to
Lessor in this Article shall not constitute an actual or constructive eviction,
in whole or in part, or entitle Lessee to any abatement or diminution of rent,
or relieve Lessee from any of its obligations under this Lease, or impose any
liability upon Lessor, or its agents, or upon any lessor under any ground or
underlying Lease, by reason of inconvenience or annoyance to Lessee, or injury
to or interruption of Lessee's business, or otherwise.

 

ARTICLE VII

COMPLIANCE WITH LAW

 

Section 7.01 Compliance With Legal Requirements and Insurance Requirements.
Lessee shall comply, or will cause Lessee’s agents, employees, contractors,
subtenants, licensees and invitees promptly to comply, with all laws, statutes
and ordinances (including, without limitation, all applicable building codes and
zoning regulations and ordinances) and the orders, rules, regulations,
directives and requirements of all federal, state, county, city and borough
departments, bureaus, governmental boards, agencies, offices, commissions and
other subdivisions thereof, or of any official thereof, or of any other
governmental, public or quasi public authority or any other body hereafter
constituted exercising similar functions, whether now or hereafter in force,
which may be applicable to the Demised Premises, the Improvements or any
landscaped areas or the sidewalks, roadways, streets, curbs and vaults at or
adjoining the Demised Premises or to the use or manner of use of the Demised
Premises or the Improvements (collectively, “Legal Requirements”). Lessee shall
likewise observe and comply or commence and diligently pursue compliance with
all requirements of all policies of liability, fire and all other policies of
insurance at any time in force with respect to the Demised Premises, the
Improvements and the landscaped areas, sidewalks, curbs and vaults at or
adjoining the Demised Premises or to the use or manner of use of the Demised
Premises or the Improvements (collectively, the “Insurance Requirements”).
Notwithstanding anything in this Section 7.01 to the contrary, in no event shall
Lessee be responsible for making any structural repair or replacement or other
work if structural in nature of the Demised Premises nor any repair, replacement
or other work that is capital in nature (e.g., the repair or replacement of
underground pipes), unless necessitated by Lessee’s specific use of the Premises
or any Alterations made by Lessee.

 

 8 

 

 

Section 7.02 Right to Contest Laws, Ordinances, Rules, Etc.

 

(a)          Right to Contest Laws, Ordinances, Rules, Etc. Lessee shall have
the right to contest by appropriate legal proceedings, in the name of Lessee or
Lessor, or both, but without cost or expense to Lessor, the validity of any law,
ordinances, certificate, order, rule, regulation or requirement of the nature in
Section 7.01 referred to, and, if permitted by law, may defer compliance
therewith pending such contest (which contest shall be diligently prosecuted by
Lessee) provided and so long as: (i) such noncompliance shall not subject Lessor
to criminal or civil liability or penalty; (ii) such non-compliance is permitted
under all Fee Mortgages, and (iii) Lessor’s estate in the Demised Premises shall
not be subject to sale or be in imminent jeopardy by reason of such
non-compliance. Such contest may include appeals from any judgments, decrees or
orders until a final determination is made by a court or governmental department
or authority having final jurisdiction in the matter.

 

(b)          Lessor shall cooperate with Lessee and execute any documents or
pleadings required for such contest, provided that such action is without
expense to Lessor and that Lessor will not incur any liability by reason
thereof.

 

(c)          If Lessee shall initiate or carry on any such legal proceeding in
the name of Lessor, or of Lessor and Lessee, Lessee shall so advise Lessor in
writing not less than thirty (30) days before initiating such proceeding and
give full details as to the tribunal in which said proceedings are to be filed,
the law, ordinance, certificate, order, ruling, regulation or requirement
contested, and such additional data as Lessor may reasonably require to enable
it to understand the facts and evaluate them.

 

Section 7.03 Environmental Matters. (a) Lessee shall not undertake, permit or
suffer any Environmental Activity at the Demised Premises except to the extent
such Environmental Activity is limited to (i) ordinary cleaning, maintenance or
operation of the Improvements or (ii) work required in connection with any
construction, Alterations or restorations or similar work required or permitted
to be made in and to the Demised Premises; provided however, that all of the
following requirements are strictly complied with in connection with such work
and activity. All such work or activity must: (A) comply with all applicable
Insurance Requirements and Legal Requirements; (B) be performed by qualified
and, if required, licensed contractors, subcontractors, engineers or other
professionals or qualified personnel in a manner customarily performed,
undertaken or permitted or caused to be performed or undertaken by prudent
property owners of comparable properties exercising due care and which will not
result in a Hazardous Discharge or any other Environmental Activity in violation
of applicable Insurance Requirements or Legal Requirements; (C) be performed,
undertaken or permitted or caused to be performed or undertaken in such a manner
as (1) shall keep the Demised Premises free from any lien imposed in respect or
as a consequence of such Environmental Activity, and (2) shall safeguard against
potential risks to human health or the environment or to the Demised Premises.
The provisions of this Subparagraph (a) shall not apply to any “Lessor Hazardous
Condition,” as hereinafter defined.

 

(b)          Lessee shall notify Lessor within forty-eight (48) hours after
first becoming aware of a Hazardous Discharge from or at the Demised Premises.

 

 9 

 

 

(c)          Upon reasonable prior notice to Lessee, Lessor shall have the
right, exercisable no more than once every two (2) years (and at any time in
connection with investigating a suspected Environmental Activity at the Demised
Premises that is not permitted hereunder, and then in connection with such
Environmental Activity), to cause an environmental audit and inspection of the
Demised Premises to be conducted by one or more reputable environmental
engineering firms, and Lessee shall cooperate in the conduct of such
environmental audit. The reasonable cost of such audit shall be payable by
Lessee upon Lessor’s demand therefor if such audit reveals any Environmental
Activity at the Demised Premises that is not permitted hereunder or the presence
of any Hazardous Discharge that is the responsibility of Lessee to remediate
pursuant to this Lease. If any such audit contemplates the performance of any
intrusive investigations or testing (which shall not include a mere walk-through
of the Demised Premises), then prior to such entry onto the Demised Premises,
Lessor shall procure from the contractor engaged to carry out the work a copy of
its liability insurance policy naming Lessee as an additional insured in an
amount and under a policy that is commercially reasonable in form, scope and
substance. Lessor shall furnish Lessee with a copy of such audit, including the
results of any such testing.

 

(d)          If Lessee shall breach the covenants provided in this Section, in
addition to any other rights and remedies which may be available to Lessor under
this Lease or otherwise at law or in equity, Lessor may require Lessee to take
all actions, or to reimburse Lessor for the costs of any and all actions taken
by Lessor, as are necessary or reasonably appropriate to cure such breach.
Lessee’s obligations under this Section shall survive the expiration or earlier
termination of this Lease.

 

(e)          Lessee hereby acknowledges that Lessor may suffer irreparable harm
by reason of a breach or threatened breach of the provisions of this Section,
and, accordingly, in addition to any other remedy that Lessor may have under
this Lease or as may be permitted by applicable law, Lessor shall be entitled to
enjoin the action, activity or inaction that gives rise to such breach or
threatened breach by Lessee.

 

(f)          As used herein:

 

(i)          The term “Environmental Activity” shall mean any use, storage,
installation, existence, release, threatened release, discharge, generation,
abatement, removal, disposal, handling or transportation from, under, into or on
the Demised Premises (or any portion thereof) of any Hazardous Materials.

 

(ii)         The term “Hazardous Discharge” shall mean any releasing, spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, disposing or dumping of Hazardous Materials from or onto the Demised
Premises.

 

(iii)        The term “Hazardous Materials” shall mean (A) any “hazardous
substance” as defined in Section 101(14) of the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. ‘ 9601(14), as amended; (B)
petroleum or petroleum products, crude oil or any by-products thereof, natural
gas or synthetic gas used for fuel; (C) any asbestos, asbestos containing
material or polychlorinated biphenyl; and (D) any additional substances or
materials which at such time are classified or considered to be hazardous or
toxic or a pollutant or contaminant under the laws of the State of Florida, the
United States of America, or under any other Legal Requirements.

 

 10 

 

 

(g)          Lessee acknowledges that Lessee has been a tenant and occupant of
substantially all of the Demised Premises under a prior lease and is fully
familiar with the use and condition thereof, including any Environmental
Activity thereon. Consequently, as an inducement to Lessor to enter into this
Lease, Lessee further covenants and agrees (except as otherwise expressly
provided in subparagraph (h) below) to indemnify, defend, protect and save
Lessor harmless against and from any and all claims, judgments, damages,
penalties, fines, costs, liabilities, expense or losses (including, without
limitation, sums paid in settlement of claims, investigation of site conditions,
or any cleanup, removal or restoration work required by any federal, state or
local governmental agency, attorney’s fees, consultant fees and expert fees)
which may at any time be imposed upon, incurred by or asserted or awarded
against Lessor and arising from or out of any Hazardous Discharge, any
Environmental Activity or violation of any Legal Requirements with respect
thereto from, on, in, under or affecting the Demised Premises, from whatever
cause, whether occurring prior to, on or after the date of this Lease including,
without limitation (i) the costs of removal of any Hazardous Materials, (ii)
additional costs reasonably required to take necessary precautions to protect
against the release of Hazardous Materials from, on, in, under or affecting the
Demised Premises, into the air, or any body of water, any other public domain or
any other areas surrounding the Demised Premises, (iii) any costs incurred to
comply, in connection with all or any portion of the Demised Premises, with all
applicable laws, orders, judgments and regulations with respect to Environmental
Activity and (iv) if the provisions of Section 7.03 have been violated, the
costs reasonably incurred by Lessor in determining that such provisions have
been violated. The indemnification contained in this subparagraph (g) shall not
apply to any “Lessor Environmental Condition”, as hereinafter defined.

 

(h)           Lessee acknowledges that prior to the date hereof, Purification
Technologies was a direct tenant of Lessor with respect to a portion of the
Demised Premises pursuant to a prior, expired lease. Consequently,
notwithstanding anything contained in subparagraph (g) above, Lessor covenants
and agrees to indemnify, defend, protect and save Lessee harmless against and
from any and all claims, judgments, damages, penalties, fines, costs,
liabilities, expense or losses (including, without limitation, sums paid in
settlement of claims, investigation of site conditions, or any cleanup, removal
or restoration work required by any federal, state or local governmental agency,
attorney’s fees, consultant fees and expert fees) which may at any time be
imposed upon, incurred by or asserted or awarded against Lessee and arising from
or out of any Hazardous Discharge, any Environmental Activity or violation of
any Legal Requirements with respect thereto from, on, in, under or affecting the
Demised Premises, caused by (i) Lessor prior to, on or after the date of this
Lease, or (ii) the migration of any Hazardous Materials from adjoining real
property onto or under the Demised Premises through no fault of Lessee or
Lessee’s agents, employees, contractors, subtenants, licensees or invitees prior
to, on or after the date of this Lease, or (iii) Purification Technologies prior
to the date of this Lease (each being referred to collectively as a “Lessor
Environmental Condition”) including, without limitation (i) the costs of removal
of any Hazardous Materials resulting from a Lessor Environmental Condition, (ii)
additional costs reasonably required to take necessary precautions to protect
against the release of Hazardous Materials from, on, in, under or affecting the
Demised Premises, into the air, or any body of water, any other public domain or
any other areas surrounding the Demised Premises resulting from a Lessor
Environmental Condition, (iii) any costs incurred to comply, in connection with
all or any portion of the Demised Premises, with all applicable laws, orders,
judgments and regulations with respect to a Lessor Environmental Condition and
(iv) if the provisions of this subparagraph (h) have been violated, the costs
reasonably incurred by Lessee in determining that such provisions have been
violated.

 

 11 

 

 

ARTICLE VIII

LIENS

 

Section 8.01 Creation of Lien. Lessee shall not create or permit to be created
or to remain, and shall discharge, any mechanic’s, laborer’s or materialmen’s
lien or any conditional sale, title retention agreement or chattel mortgage,
which might be or become a lien, encumbrance or charge upon the Demised
Premises, the Improvements or any part thereof having any priority or preference
over or ranking on a parity with the estate, rights and interest of Lessor in
the Demised Premises, the Improvements or any part thereof.

 

Section 8.02 Discharge of Lien. If any mechanic’s, laborer’s or materialman’s
lien shall at any time be filed against the Demised Premises, the Improvements
or any part thereof, Lessee, within thirty (30) days after notice of the filing
thereof, shall cause the same to be discharged of record by payment, deposit,
bond, order of a court of competent jurisdiction or otherwise. If Lessee shall
fail to cause such lien to be discharged within the period aforesaid, then, in
addition to any other right or remedy, Lessor may, after twenty (20) days’
notice to Lessee, but shall not be obligated to, discharge the same either by
paying the amount claimed to be due or by procuring the discharge of such lien
by deposit or by bonding proceedings, and in any such event Lessor shall be
entitled if Lessor so elects, to compel the prosecution of an action for the
foreclosure of such lien by the lienor and to pay the amount of the judgment in
favor of the lienor with interest, costs and allowances. Any amount so paid by
Lessor and all costs and expenses incurred by Lessor in connection therewith
shall constitute additional rent payable by Lessee under this Lease and shall be
paid by Lessee to Lessor on demand.

 

Section 8.03 No Consent or Request by Lessor. NOTICE IS HEREBY GIVEN THAT LESSOR
SHALL NOT BE LIABLE FOR ANY LABOR OR MATERIALS FURNISHED OR TO BE FURNISHED TO
LESSEE UPON CREDIT, AND THAT NO MECHANIC’S OR OTHER LIEN FOR ANY SUCH LABOR OR
MATERIALS SHALL ATTACH TO OR AFFECT THE FEE ESTATE. NOTHING IN THIS LEASE SHALL
BE DEEMED OR CONSTRUED IN ANY WAY TO CONSTITUTE LESSOR’S CONSENT OR REQUEST,
EXPRESS OR IMPLIED, BY INFERENCE OR OTHERWISE, TO ANY CONTRACTOR, SUBCONTRACTOR,
LABORER, EQUIPMENT OR MATERIAL SUPPLIER FOR THE PERFORMANCE OF ANY LABOR OR THE
FURNISHING OF ANY MATERIALS OR EQUIPMENT FOR ANY CONSTRUCTION, NOR AS GIVING
LESSEE ANY RIGHT, POWER OR AUTHORITY TO CONTRACT FOR, OR PERMIT THE RENDERING
OF, ANY SERVICES, OR THE FURNISHING OF ANY MATERIALS THAT WOULD GIVE RISE TO THE
FILING OF ANY LIENS AGAINST THE FEE ESTATE. LESSEE SHALL INDEMNIFY LESSOR
AGAINST ANY CONSTRUCTION UNDERTAKEN BY LESSEE OR ANYONE CLAIMING THROUGH LESSEE,
AND AGAINST ALL PROHIBITED LIENS.

 

 12 

 

 

ARTICLE IX

INSURANCE

 

Section 9.01 Required Insurance. Lessee shall throughout the Term of this Lease,
at its sole cost and expense, provide and cause to be maintained:

 

(a)          commercial general liability insurance, including Blanket Broad
Form contractual liability insurance, protecting and indemnifying Lessee and
Lessor, from and against any and all claims for damages or injury to person or
property or for loss of life or of property occurring upon, in, or about the
Demised Premises, such insurance to afford immediate protection, to the limit of
not less than Five Million Dollars ($5,000,000) per occurrence and Five Million
Dollars ($5,000,000) in the aggregate for all occurrences within each policy
year. Such policy shall include a provision, if available, that said aggregate
limit shall apply separately at the Demised Premises and that said insurer will
provide notice to the Lessor if said aggregate is reduced by either payments of
a claim or establishment of a reserve for claims if said payments or reserves
exceed Five Million Dollars ($5,000,000). Lessee agrees that if the aggregate
limit applying to the Demised Premises is reduced by the payment of a claim or
establishment of a reserve to take all practical immediate steps to have the
aggregate limit restored by endorsement to the existing policy or the purchase
of an additional insurance policy;

 

(b)          workers’ compensation insurance covering all persons employed by
Lessee at the Demised Premises and with respect to whom death or bodily injury
claims could be asserted against Lessor, Lessee or the Demised Premises, with
statutorily required limits. Lessee shall include a covenant in its Subleases
for Sublessees to keep and maintain such insurance covering all persons employed
by Sublessees at the Demised Premises;

 

(c)           business automobile liability insurance covering liability arising
out of any vehicle including owned, non-owned, leased, rented and/or hired
vehicles insuring against liability for bodily injury and death and for property
damage in an amount as may from time to time be reasonably determined by Lessor
but not less than Five Million Dollars ($5,000,000) each accident;

 

(d)          during the performance of any Alteration, builder’s risk completed
value form covering the perils insured under the ISO Special Causes of Loss form
(CP 10 30) or any other form providing substantially equivalent coverage,
including collapse, water damage, flood (if the Demised Premises is located in a
flood zone), sink hole, earthquake and transit coverage, with deductible
reasonably approved by Lessor, in nonreporting form, covering the total value of
work performed and equipment supplies and materials furnished (with an
appropriate limit for soft costs in the case of construction) and covering the
full insurable value of all materials, tools and equipment at any off-site
storage location used with respect to the Demised Premises; and

 

(e)          during the performance of any Alteration, commercial general
liability insurance, which shall include coverage for independent contractors
and completed operations.

 

 13 

 

 

(f)          Intentionally Omitted.

 

Section 9.02 Lessor’s Insurance. Lessor shall throughout the Term of this Lease,
at the sole cost and expense of Lessee, provide and cause to be maintained:

 

(a)          commercial property insurance on the Demised Premises and
Improvements written on an “Agreed Amount” basis, in amounts at all times
sufficient to prevent Lessor or Lessee from becoming a co-insurer under the
terms of the applicable policies, but in any event, in an amount not less than
the then Full Insurable Value of the Improvements. The term “Full Insurable
Value” shall mean actual replacement cost of the Improvements (exclusive of the
cost of noninsurable portions thereof, such as excavation, foundations and
footings) without deduction being made for depreciation;

 

(b)          Insurance upon the Improvements against loss or damage due to war,
flood, or earthquake, as and when such insurance shall be customary for premises
similarly situated in Tampa, Florida, in an amount not less than the Full
Insurable Value thereof or the maximum amount of such insurance obtainable;

 

(c)          Business interruption, rent, or use and occupancy or rental value
insurance in an amount at least sufficient to meet the payments for two (2)
years of the Rent provided for in Article II hereof and the Impositions provided
for in Article III hereof as reasonably estimated by Lessor, and which insurance
shall be payable to Lessor;

 

(d)          Insurance against loss or damage from leakage of sprinkler systems
now or hereafter installed in the Improvements, in such amount as Lessor may
reasonably require;

 

(e)          Boiler and pressure vessel and miscellaneous equipment insurance,
including steam pipes, air conditioning systems, electric motors, air tanks,
compressors and pumps, in such amounts as Lessor may reasonably require;

 

(f)          Comprehensive general liability insurance for bodily and personal
injury (including contractor's liability) and property damage occurring in, on
or about the Demised Premises in an amount not less than Two Million Dollars
($2,000,000) per occurrence and Two Million Dollars ($2,000,000) in the
aggregate; and

 

(g)           Such other insurance and in such amounts as may from time to time
be reasonably required by Lessor against other insurable hazards which at the
time are customarily insured against in the case of premises and buildings
similarly situated in Tampa, Florida, due regard being, or to be given to the
height and type of building, its construction, use and occupancy.

 

Section 9.03 Payment by Lessee. Lessee shall pay to Lessor an amount equal to
one hundred (100%) percent of all insurance premiums or installments thereof for
the policies of insurance described in Section 9.02 hereof, as Additional Rent,
thirty (30) days prior to the date on which such insurance premiums or any
installments thereof are payable, upon the receipt of a statement from Lessor
specifying the amount of any such insurance premium or installment.

 

 14 

 

 

Section 9.04 Policies of Insurance. All policies of insurance shall be from a
company rated on the A.M. Best Key Rating Guide with ratings of at least A- and
of at least VI and such company shall be licensed to do business in the State of
Florida. Lessee shall provide to Lessor and to the holder of any Fee Mortgage on
the Demised Premises, originals or true copies of certificates of the policies,
bearing notations evidencing the payment of premiums or accompanied by other
evidence reasonably satisfactory to said parties of such payments. Each such
policy shall contain a provision that no act or omission of Lessee shall affect
or limit the obligation of the insurance company to pay the amount of any loss
sustained, and, to the extent commercially available, an agreement by the
insurer that such policy shall not be cancelled without at least thirty (30)
days’ prior written notice to Lessor and to the holder of any Fee Mortgage on
the Demised Premises.

 

Section 9.05 Compliance by Lessee. Lessee shall conform to the customary
provisions of any such policies in all material respects and shall comply with
the customary requirements of the companies writing such policies pertinent to
the conduct of Lessee’s business on the Demised Premises and the Improvements.
Lessee may contest any provisions thereof, and Lessor shall cooperate in
Lessee’s reasonable efforts in connection therewith, but not in any manner which
would result in the cancellation of such policy without available substitution.

 

Section 9.06 Named Insureds. All policies of insurance required under Section
9.01 and 9.02 shall name Lessor and the holder of any Fee Mortgage on the
Demised Premises, as their interests may appear.

 

Section 9.07 Blanket Policies. Any insurance provided for in this Article may be
effected by a blanket policy or policies of insurance, or under so-called “all
risk” or “multi-peril” insurance policies, provided that the amount of the total
insurance available in respect of the Demised Premises and the Improvements
shall be at least the protection equivalent to separate policies in the amounts
herein required, and provided further that in other respects, any such policy or
policies shall comply with the provisions of this Article. An increased coverage
or “umbrella policy” may be provided and utilized by Lessee to increase the
coverage provided by individual or blanket policies in lower amounts and the
aggregate liabilities provided by all such policies covering the Demised
Premises and the Improvements and Lessee’s liability hereunder shall be
satisfactory provided they otherwise comply with the provisions of this Article.
In any such case, it shall not be necessary to deliver the original of any such
blanket policy to the Lessor, but Lessor shall be furnished with a certificate
or duplicate of such policy upon request.

 

Section 9.08 Subrogation Rights. Neither Lessee nor Lessor shall be liable for
loss or damage caused by fire or other perils covered or normally covered by
insurance policies maintained or required to be maintained by this Lease by the
other party with respect to the Demised Premises, or any personal property
contained in the same, and each party on behalf of itself and any insurer,
waives all rights of subrogation against the other with respect to those perils.
This waiver of liability and subrogation shall apply regardless of the
negligence of either party and shall not be limited by the amount of insurance
coverage carried by the parties hereto, or either of them. Both parties shall
obtain and maintain a waiver of subrogation from their respective carriers. The
provisions of this Section 9.08 shall survive the expiration or earlier
termination of this Lease.

 

 15 

 

 

ARTICLE X

REPAIRS AND MAINTENANCE

 

Section 10.01 Repairs and Maintenance by Lessee. To the extent not caused by the
negligence or willful misconduct of Lessor, Lessee, at its sole cost and
expense, shall take good care of the Demised Premises and shall keep and
maintain all non-structural portions of the Demised Premises (whether interior
or exterior) and perform all non-structural repairs and maintenance to all
Improvements, including any parking areas (except as provided in Section 10.02),
landscaping, adjacent private roadways, private streets and private sidewalks
that are all part of the Demised Premises, in a clean and orderly condition,
free of accumulation of dirt, rubbish, snow and ice. Lessee, at its sole cost
and expense, shall make all non-structural repairs to the Demised Premises and
all Improvements, including, but not limited to, the HVAC, plumbing (but not
underslab or underground plumbing or pipes) and electrical systems
(collectively, the "Systems") that service the Demised Premises, parking areas,
landscaped areas, sidewalks, private roadways and streets, curbs and vaults.
When used in this Article, the word “repairs” shall include replacements,
renewals or substitutions when necessary, and all such repairs shall be of such
class and character as are appropriate at the time for the Improvements giving
due consideration to the age, character and class of the Improvements.

 

Section 10.02 Repairs by Lessor. Lessor shall, except as otherwise provided
herein, at its sole cost and expense (i) repair and maintain the Roof of the
Building (ii) repair and maintain (including resurfacing, to the extent
necessary in the reasonable opinion of Lessor) the parking lot as necessary
(except for day to day upkeep such as trash and debris removal which will be
Lessee’s responsibility), and (iii) make all structural repairs to the Building.
Notwithstanding the forgoing, if any of the repairs described in this Section
10.02 are necessitated by the negligence, improper care or use by Lessee, its
agents, employees, contractors, subtenants, licensees or invitees, such repairs
shall be made by Lessor at Lessee's sole cost and expense. Lessor shall invoice
Lessee upon completion of any work performed on Lessee’s behalf. There shall be
no allowance to Lessee for a diminution of rental value and no liability on the
part of Lessor by reason of inconvenience, annoyance or injury to business
arising from Lessor, Lessee or others making any repairs, alterations, additions
or improvements in or to any portion of the Demised Premises, or in or to the
fixtures, appurtenances or equipment thereof, and, except as hereinafter
provided in this Section 10.02, no liability upon Lessor for failure of Lessor
or others to make any repairs, alterations, additions or improvements in or to
any portion of the Demised Premises, or in or to the fixtures, appurtenances or
equipment thereof. No default by Lessor under this Section 10.02 shall be deemed
to have occurred unless Lessor fails to comply with the provision of this this
Section 10.02 and such failure is not cured within thirty (30) days after
Lessor's receipt of written notice of such default from Lessee, provided that,
if such default not reasonably capable of being cured within the thirty (30)
days, no default shall be deemed to have occurred if Lessor commences to cure
within the thirty (30) days and thereafter diligently pursues such cure to
completion. Upon the occurrence of any default by Lessor under this Section
10.02, Lessee may perform Lessor's obligations under this Section 10.02, and
offset the reasonable out of pocket costs and expenses incurred by Lessee in
doing so against the next ensuing installments of Net Rent coming due under this
Lease.

 

 16 

 

 

Section 10.03 Excavation on Adjoining Premises. If an excavation or other
building operation shall be about to be made or shall be made upon any adjoining
premises or streets, Lessee shall permit the owner or tenant of such adjoining
premises, and their respective representatives, to enter the Demised Premises
and the Improvements to shore the foundations and walls of the Improvements and
to do any other act or thing necessary for the safety and preservation thereof,
and upon the failure or refusal of such owner or tenant or their respective
representatives, so to do, Lessor shall undertake such shoring or such other act
or things necessary for such safety and preservation.

 

ARTICLE XI

ALTERATIONS

 

Section 11.01 Alterations By Lessee. Lessee shall make no alterations,
installations, additions or improvements in or to the Demised Premises
(collectively, "Alterations") without Lessor's prior written consent (which
consent shall not be unreasonably withheld or delayed with respect to
nonstructural Alterations). Notwithstanding the forgoing, non-structural,
interior Alterations which cost less than $50,000 in the aggregate shall not
require the consent of Lessor. Structural Alterations and all exterior
Alterations shall be performed only by contractors or mechanics approved by
Lessor, which approval or denial shall not be unreasonably withheld or delayed.
All Alterations done by Lessee shall at all times comply with all Legal
Requirements and plans and specifications prepared by and at the sole cost and
expense of Lessee (which shall be submitted to Lessor for its prior written
approval if Lessor’s consent is required for such Alterations, which approval
shall not be unreasonably withheld or delayed). No Alterations that require
Lessor’s consent shall be undertaken by Lessee, its agents, employees,
contractors, subtenants, licensees or invitees, until Lessor has approved such
plans and specifications in writing (which approval shall not be unreasonably
withheld or delayed), and no amendments or additions to such plans and
specifications shall be made without the prior written consent of Lessor (which
consent shall not be unreasonably withheld or delayed).

 

Section 11.02 No Alteration, structural or otherwise, shall be undertaken until
Lessee shall have procured and paid for all municipal and other governmental
permits and authorizations of the various municipal departments and governmental
subdivisions having jurisdiction relating to the particular phase of said
Alteration to be undertaken. Lessor shall join in the application for such
permits or authorizations whenever such action is necessary, provided that such
action is without expense to Lessor. If by reason of any Alteration a new
certificate of occupancy for the Improvements is required, Lessee shall obtain
it promptly upon completion and shall furnish a copy thereof to Lessor promptly
after its issuance.

 

Section 11.03 All work done in connection with any Alteration shall be done
promptly and in a good and workmanlike manner of first-class materials and in
compliance with all Legal Requirements including the building and zoning laws
and all other laws, ordinances, orders, rules, regulations and requirements of
all federal, state and municipal governments and the appropriate departments,
commissions, boards and officers thereof.

 

Section 11.04 Intentionally Omitted.

 

 17 

 

 

Section 11.05 Lessee shall indemnify and defend the Lessor and hold it harmless
from and against all claims, liens, costs (including attorneys' fees) and other
liabilities which the Lessor may incur, arising out of or due to any such
Alterations performed by Lessee. The provisions of the preceding sentence shall
survive the expiration or earlier termination of this Lease. At all times when
any Alteration, structural or otherwise, is in progress Lessee shall, at
Lessee’s sole cost and expense, maintain or cause to be maintained the insurance
required to be maintained by Lessee pursuant to Section 9.01. All such insurance
for bodily injury and property damage shall name the Lessor as an insured
thereunder; and the policies therefor shall be submitted to the Lessor for its
approval of the coverage and insurer before any work is commenced.

 

Section 11.06 Lessee, at its sole cost and expense, shall obtain forthwith the
cancellation or discharge of all notices of violation issued against the Demises
Premises or the Building for violation of any building, fire, safety, health,
sanitary or other code, statute, ordinance or rule or regulation promulgated
under them, arising from or otherwise connected with any work performed by
Lessee or by Lessee’s agents, employees, contractors, subtenants, licensees or
invitees with respect to the Demised Premises.

 

Section 11.07 The Lessee agrees that in the exercise of any rights pursuant to
the provisions of this Article, any other provision of this Lease and/or
pursuant to any consent to any Alteration in or to the Demised Premises, it
shall perform its work in a diligent and expeditious manner.

 

Section 11.08 Lessee shall make arrangements for and pay the reasonable fees
(not to exceed $1,500) of any architect or engineer retained by Lessor to review
Lessee’s plans and specifications in connection with any proposed Alterations
for which Lessor’s consent is required pursuant to this Lease.

 

Section 11.09 If the Lessee or any of its construction companies, contractors,
vendors and suppliers materially interferes with or materially delays
prosecution or completion of any alteration work being performed by or on behalf
of Lessor, the Lessee shall cease such work and discharge such construction
company, contractor, laborer, supplier or vendor; but the Lessor shall have no
liability or responsibility for any damage or any injury sustained by the Lessee
due to such cessation of work and/or discharge.

 

ARTICLE XII

FIRE AND OTHER CASUALTY

 

Section 12.01 If the Demised Premises shall be damaged by fire or other casualty
(a "Casualty"), Lessor, at Lessor's expense, shall repair such damage. However,
Lessor shall have no obligation to repair any damage to, or to replace, Lessee's
personal property or any other property or effects of Lessee. If the entire
Building shall be rendered untenantable by reason of any such damage, the Rent
shall abate for the period from the date of such damage to the date when such
damage shall have been repaired, and if only a part of the Demised Premises
shall be so rendered untenantable, the Rent shall abate for such period in the
proportion which the rentable area of the part of the Building so rendered
untenantable bears to the total rentable area of the Building. However, if prior
to the date when all of such damage shall have been repaired any part of the
Building so damaged shall be rendered tenantable and shall be used or occupied
by Lessee or any person or persons claiming through or under Lessee, then the
amount by which the Rent shall abate shall be equitably apportioned for the
period from the date of any such use or occupancy to the date when all such
damage shall have been repaired.

 

 18 

 

 

Section 12.02 Notwithstanding the foregoing provisions of this Article 12, if
during the Term a “Material Portion” (as hereinafter defined) of the Building
shall be damaged or rendered untenantable by a Casualty, and if Lessor shall
decide not to restore the Building, then, Lessor, at Lessor's option, may give
to Lessee within ninety (90) days after such Casualty, a thirty (30) days'
notice of termination of this Lease and, in the event such notice is given, this
Lease and the Term shall come to an end and expire (whether or not the Term
shall have commenced) upon the expiration of said thirty (30) days with the same
effect as if the date of expiration of said thirty (30) days were the Expiration
Date. The Rent shall be apportioned as of the date of the Casualty and any
prepaid portion of Rent for any period after such date shall be refunded by
Lessor to Lessee.

 

Section 12.03 Notwithstanding anything set forth to the contrary in this
Article, in the event that any Casualty rendering a “Material Portion” (as
hereinafter defined) of the Building wholly untenantable occurs during the final
twelve (12) months of the Term, either Lessor or Lessee may terminate this Lease
by notice to the other party within thirty (30) days after the occurrence of
such Casualty, this Lease shall expire on the 30th day after the date of such
notice, the Rent shall be apportioned as of the date of the Casualty and any
prepaid portion of Rent for any period after such date shall be refunded by
Lessor to Lessee. For purposes of this Article 12, a “Material Portion” of the
Building shall be deemed untenantable if due to such Casualty, (a) Lessee shall
be precluded from using more than 50% of the area of the Building for the
conduct of its business and (b) Lessee’s inability to so use the Building is
reasonably expected to continue until at least the earlier of the (i) Expiration
Date, or (ii) the 90th day after the date when such Casualty occurred.

 

Section 12.04 Intentionally Omitted.

 

Section 12.05 If (i) a Material Portion of the Building is destroyed or damaged
by any Casualty to an extent that, in Lessee’s reasonable opinion, Lessee is
unable to occupy the Building for the conduct of its business, and (ii) within
thirty (30) days after such Casualty Lessee vacates the Demised Premises and
delivers to Lessor a written report prepared by a licensed engineer stating
that, in the opinion of such engineer, the necessary repairs and restoration is
not reasonably capable of being completed with 270 days after the date of
Casualty, then Lessee may terminate this Lease on thirty (30) days’ notice to
Lessor, provided such notice is given within thirty (30) days after such
Casualty.

 

Section 12.06 This Article 12 constitutes an express agreement governing any
case of damage or destruction of the Demised Premises or the Building by fire or
other Casualty, and any law which provides for such contingency in the absence
of an express agreement now or hereafter in force, shall have no application in
any such case.

 

 19 

 

 

Section 12.07 Notwithstanding any of the foregoing provisions of this Article
12, if Lessor or any Fee Mortgagee shall be unable to collect all of the
insurance proceeds (including rent insurance proceeds) applicable to damage or
destruction of the Demised Premises or the Building by reason of any willful
action or inaction on the part of Lessee then, without prejudice to any other
remedies which may be available against Lessee, (i) there shall be no abatement
of Rent, and (ii) Lessor shall have no obligation to restore the Demised
Premises or the Building.

 

ARTICLE XIII

CONDEMNATION

 

Section 13.01 In the event that the whole of the Demised Premises or the
Building shall be lawfully condemned or taken in any manner for any public or
quasi-public use, this Lease and the Term and estate hereby granted shall
forthwith cease and terminate as of the date of vesting of title. In the event
that only a part of the Building shall be so condemned or taken, then effective
as of the date of vesting of title, the Rent hereunder shall be abated in an
amount thereof apportioned according to the rentable area of the Building so
condemned or taken. In the event that only a part of the Demised Premises shall
be so condemned or taken, then (a) if such condemnation or taking shall be of a
“Material Portion” of the Building or a substantial part of the means of access
thereto, Lessor and Lessee each shall have the right, by delivery of notice in
writing to the other within a sixty (60) days following the date on which Lessee
shall have received notice of vesting of title, to terminate this Lease and the
Term and estate hereby granted as of the date of vesting of title or (b) if
neither Lessor nor Lessee elects to terminate this Lease, as aforesaid, this
Lease shall be and remain unaffected by such condemnation or taking, except that
the Rent shall be abated to the extent, if any, hereinabove provided in this
Article. In the event that only a part of the Building shall be so condemned or
taken and this Lease and the Term and estate hereby granted are not terminated
as hereinabove provided, Lessor will, at its expense, restore the remaining
portion of the Building as nearly as practicable to the same condition as it was
in prior to such condemnation or taking. In the event of a termination in any of
the cases hereinabove provided, this Lease and the Term and estate granted shall
expire as of the date of such termination with the same effect as if that were
the Expiration Date of this Lease, and the Rent hereunder shall be apportioned
as of such date. For purposes of this Article 13, a “Material Portion” of the
Building shall be deemed taken if due to such condemnation or taking, (a) Lessee
shall be precluded from using more than 50% of the area of the Building for the
conduct of its business and (b) Lessee’s inability to so use the Building is
reasonably expected to continue until at least the earlier of the (i) Expiration
Date, or (ii) the 90th day after the date of the vesting of title.

 

Section 13.02 In the event of any condemnation or taking hereinabove mentioned
of all or part of the Demised Premises, Lessor shall be entitled to receive the
entire award in the condemnation proceeding, including any award made for the
value of the estate vested by this Lease in Lessee, and Lessee hereby expressly
assigns to Lessor any and all right, title and interest of Lessee now or
hereafter arising in or to any such award or any part thereof, and Lessee shall
be entitled to receive no part of such award, except that the Lessee may file a
claim for any taking of nonmovable fixtures owned by Lessee and for moving
expenses incurred by Lessee. It is expressly understood and agreed that the
provisions of this Article 13 shall not be applicable to any condemnation or
taking for governmental occupancy for a limited period except that if a material
portion of the Demised Premises is taken then rent shall abate proportionately
during the limited period of such taking.

 

 20 

 

 

Section 13.03 In the event any action is filed to condemn the Demised Premises
or any part thereof by any public or quasi public authority under the power of
eminent domain, or in the event that any action is filed to acquire the
temporary use of the Demised Premises or any part thereof, or in the event that
any such action is threatened or any public or quasi public authority
communicates to Lessor or Lessee its desire to acquire the Demised Premises or
any part thereof, or the temporary use thereof, by a voluntary conveyance or
transfer in lieu of condemnation, either Lessor or Lessee shall give prompt
notice thereof to the other.

 

ARTICLE XIV

INDEMNITY; WAIVER

 

Section 14.01 Indemnification. Except for claims arising due to the negligence,
misconduct, error or omission of Lessor or Lessor’s agents, contractors,
servants, employees or invitees, Lessee will indemnify Lessor, defend and save
Lessor harmless from against any and all claims, actions, lawsuits, damages,
liability and expense (including, but not limited to reasonable attorneys’ fee)
arising from loss, damage or injury to persons or property occurring in, on or
about the Demised Premises, arising out of the Demised Premises, or occasioned
wholly or in part by any negligence, act or omission of Lessee, Lessee’s agents,
contractors, servants, employees, space tenants, subtenants, invitees,
licensees, or employees. In case any action or proceeding be brought against
Lessor by reason of any such claim, Lessee upon notice from Lessor shall resist
and defend such action or proceeding and employ counsel therefor reasonably
satisfactory to Lessor, which approval shall not unreasonably be withheld or
delayed.

 

Section 14.02 Inspection by Lessee. Lessee has inspected and is fully familiar
with the physical condition of the Demised Premises and the Improvements and
building service equipment presently situated thereon. Lessor has made no
representations of whatever nature in connection with the condition of the
Demised Premises or of the Improvements or building service equipment presently
situated thereon and Lessor shall not be liable for any latent or patent defect
therein. By entering into occupancy of the Demised Premises, Lessee shall be
conclusively deemed to have agreed that Lessor, up to the time of such occupancy
had performed all of its obligations hereunder and that the Demised Premises
were in satisfactory condition as of the date of such occupancy. Nothing in this
Section 14.02 shall relieve Lessor of Lessor’s obligations under Section 10.02
hereof.

 

Section 14.03 Prevailing Party. In any legal action brought by Lessor or Lessee
against the other party in connection with this Lease, the prevailing party
shall be entitled to reimbursement from the other party for any reasonable
attorneys’ fees and expenses of the legal action incurred by the prevailing
party. In the event Lessee is the prevailing party, Lessee shall have the right
to offset such fees and expenses against Net Rent thereafter coming due under
this Lease.

 

 21 

 

 

ARTICLE XV

ASSIGNMENT AND SUBLETTING

 

Section 15.01 Except as otherwise expressly provided herein, Lessee shall not
mortgage, pledge, encumber or otherwise hypothecate this Lease or the Demised
Premises or any part thereof in any manner whatsoever, and any attempt to do so
shall be void and a material breach of this Lease. Except as otherwise expressly
provided herein, Lessee shall not, whether voluntarily, involuntarily, by
operation of law or otherwise: (a) assign or otherwise transfer this Lease or
offer or advertise to do so or (b) sublet any part of the Demised Premises, or
offer or advertise to do so without obtaining the prior written consent of the
Lessor, which consent shall not be unreasonably withheld or delayed. Any attempt
by Lessee to assign or transfer this Lease (or its Term and estate) or offer or
advertise to do so or sublet any part of the Demised Premises, or offer or
advertise to do so, without strictly complying with the requirements of this
Article shall be void and a material breach of this Lease. Use or occupancy of
the Demised Premises by a licensee, concessionaire, or any person other than
Lessee is a sublease subject to this Article. Notwithstanding the foregoing,
Lessee shall (i) have the right to assign this Lease or sublet all or any
portion of the premises without Lessor’s consent (but after written notice) to
any entity directly or indirectly controlling, controlled by, or under common
control with Lessee as of the date on which such assignment or subletting is
being made (any such entity being a “Related Party” and any such assignment or
subletting being a “Related Party Assignment,” which shall include without
limitation an assignment of Lessee’s interest under this Lease by operations of
law or as a consequence of a merger of Lessee into or with a Related Party, a
change of control of or change of ownership of Lessee provided a Related Party
thereafter controls Lessee, or a sale of substantially all of Lessee’s assets to
a Related Party) and (ii) sublet 10,000 square feet or less, in the aggregate,
of any part of the Demised Premises to any entity or person, provided that such
subtenant shall not engage in any Environmental Activity in or about the
subleased premises (except that said subtenant may use cleaners and lubricant
products provided they are used in accordance with Legal Requirements). Lessee
shall give Lessor written notice of such sublease along with a copy of the
executed sublease agreement at least ten (10) days prior to the effective date
of the sublease. For purposes of the definition of “Related Party,” the term
“control” (including the correlative meanings of the terms “controlled by” and
“under common control with”), means the possession, directly or indirectly, of
the power to direct or cause the direction of the management policies of an
entity, whether through the ownership of voting securities, or by contract or
otherwise.

 

Section 15.02 Lessor acknowledges its consent to that certain sublease of even
date herewith by Lessee, as sub-landlord, and Purification Technologies, as
sub-tenant, with respect to a portion of the Demised Premises more particularly
described therein.

 

Section 15.03 No assignment of this Lease shall be valid or binding on Lessor
unless and until the assignee executes and delivers to Lessor an agreement
whereby the assignee assumes and agrees to be bound by all of the provisions of
this Lease and to perform all of the obligations of Lessee hereunder.

 

 22 

 

 

Section 15.04 Notwithstanding any assignment or sublease to any other person,
Lessee shall remain fully liable for the payment of Rents and for the
performance of all the other obligations of Lessee contained in this Lease. Any
act or omission of an assignee or subtenant or any person claiming under or
through any of them that violates this Lease shall be deemed a violation of this
Lease by Lessee.

 

Section 15.05 The consent by Lessor to any assignment to any entity or person
other than a Related Party shall not relieve Lessee or any person claiming
through or under Lessee of the obligation to obtain the consent of Lessor,
pursuant to the provisions of this Article to any future assignment or sublease.

 

Section 15.06 Intentionally Omitted.

 

Section 15.07 Lessee shall reimburse Lessor on demand for any reasonable costs
(not to exceed $2,500.00) that Lessor may incur in connection with any proposed
assignment or sublease other than to a Related Party, including, without
limitation, the costs of making investigations as to the acceptability of the
proposed assignee or subtenant, and legal costs incurred in connection with any
request for consent.

 

Section 15.08 Intentionally Omitted.

 

Section 15.09 Intentionally Omitted.

 

Section 15.10 Intentionally Omitted.

 

Section 15.11 If this Lease is assigned, whether or not in violation of the
provisions of this Lease, Lessor may collect rent from the assignee. If the
Demised Premises or any part thereof are sublet, whether or not in violation of
this Lease, Lessor may, after monetary default by Lessee and expiration of
Lessee's time to cure such default, collect rent from the sublessee until such
violation is cured. In either event, Lessor may apply the net amount collected
to payment of Rent, but no such assignment, subletting, or collection shall be
deemed a waiver of any of the provisions of this Lease, an acceptance of the
assignee or sublessee as a lessee or a release of Lessee from the performance by
Lessee under this Lease.

 

ARTICLE XVI

SUBORDINATION

 

Section 16.01 This Lease is subject and subordinate in all respects to (i) the
Fee Mortgage encumbering the Demised Premises on the date hereof (the “Existing
Fee Mortgage”) and (ii) any “Institutional Fee Mortgage” (as hereinafter
defined) which may now or hereafter be placed on or affect the real property of
which the Demised Premises form a part, or parts of such real property, and/or
Lessor's interest or estate therein, and to each advance made and/or hereafter
to be made under any such Existing Fee Mortgage and/or Institutional Fee
Mortgage, and to all renewals, modifications, consolidations, replacements and
extensions thereof and all substitutions therefore. This Section 16.01 shall be
self operative and no further instrument of subordination shall be required. In
confirmation of such subordination, Lessee shall execute and deliver promptly
any certificate that Lessor and/or the holder of any such Existing Fee Mortgage
(the “Existing Fee Mortgagee”) and/or the holder of any Institutional Fee
Mortgage (an “Institutional Fee Mortgagee”) and/or their respective successors
in interest may request as to the subordination of this Lease. As used herein,
an “Institutional Fee Mortgage” means a mortgage held by any savings bank,
commercial bank, insurance company or other recognized institutional lender.

 

 23 

 

 

Section 16.02 (i)          Within thirty (30) days after the date of this Lease,
Lessor shall deliver to Lessee an “SNDA” (as hereinafter defined) to be executed
by Lessee, Lessor and the Existing Fee Mortgagee, on the Existing Fee
Mortgagee’s standard form. Lessee agrees to execute and deliver such SNDA to
Lessor within ten (10) days after delivery by Lessor.

 

(ii)         Prior to executing and delivering to any Institutional Fee
Mortgagee an Institutional Fee Mortgage after the date of this Lease, Lessor
shall use commercially reasonable efforts to obtain an SNDA to be executed by
Lessee, Lessor and such Institutional Fee Mortgagee on the standard form then
used by such Institutional Fee Mortgagee. Lessee agrees to execute and deliver
such SNDA to Lessor within ten (10) days after delivery by Lessor.

 

(iii)         With respect to any Fee Mortgage other than the Existing Fee
Mortgage and any Institutional Fee Mortgage (a “Private Mortgage”), Lessee
agrees to subordinate its interest under this Lease to any such Private Mortgage
hereafter placed on the Premises, provided that, as a condition to such
subordination, Lessee, Lessor and the holder of such Private Mortgage shall
execute and deliver to each other a commercially reasonable SNDA.

 

(iv)         As used herein, an “SNDA” means agreement to be executed by Lessee,
Lessor and the Fee Mortgagee confirming the subordination of this Lease to the
Fee Mortgage and containing an agreement by the Fee Mortgagee to the effect that
so long as no default exists under this Lease, Lessee shall not be joined as a
party defendant in any action or proceeding which may be instituted or taken by
such Fee Mortgagee for the purpose of foreclosing any such Fee Mortgage and, so
long as no default shall exist, (x) Lessee shall not be evicted from the Demised
Premises, (y) Lessee’s leasehold estate hereunder shall not be terminated or
disturbed and (z) the Fee Mortgagee shall recognize this Lease.

 

Section 16.03 Without limitation of any of the provisions of this Lease, in the
event that any Fee Mortgagee and/or its assigns shall succeed to the interest of
Lessor or of any successor lessor and/or shall have become lessee under a new
ground or underlying lease, then, at the option of such mortgagee, this Lease
shall nevertheless continue in full force and effect and Lessee shall and does
hereby agree to attorn to such mortgagee or its assigns and to recognize such
mortgagee or its respective assigns as its lessor.

 

Section 16.04 Lessee and Lessor shall, at any time and from time to time upon
not less than ten (10) business days' prior notice to the other, execute,
acknowledge and deliver to the requesting party a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modification) and the dates to which the rent,
additional rent and other charges have been paid in advance, if any, and stating
whether or not to the best knowledge of the signer of such certificate Lessor or
Lessee is in default in performance of any covenant, agreement, term, provision
or condition contained in this Lease, and if so, specifying each such default of
which the signer may have knowledge, it being intended that any such statement
delivered pursuant hereto may be relied upon by any prospective purchaser or
lessee of said real property or any interest or estate therein, any Fee
Mortgagee or prospective Fee Mortgagee thereof or any prospective assignee of
this Lease or of any Fee Mortgage.

 

 24 

 

 

Section 16.05 Intentionally Omitted.

 

ARTICLE XVII

QUIET ENJOYMENT

 

Section 17.01 Quiet Enjoyment. Lessor covenants and agrees with Lessee that upon
Lessee paying the Net Rent and other monetary sums due under the Lease and
performing its covenants and conditions hereunder, Lessee shall and may
peaceably and quietly have, hold and enjoy the Demised Premises and the
Improvements for the entire Term of this Lease without hindrance or molestation
of anyone claiming by, through or under Lessor, subject however to the
provisions of this Lease.

 

ARTICLE XVIII

SIGNS

 

Section 18.01 Lessee shall also have the right to erect signs on the facade of
the Building provided (i) the size, design, location and content of such sign
complies with all applicable Legal Requirements, (ii) Lessee obtains all
required permits therefor, and (iii) Lessee pays all costs and expenses
attributable to Lessee’s installation and use of such sign, including, without
limitation, labor and material costs and permit fees. Lessor does not represent
or warrant that permits are obtainable for any particular sign.

 

ARTICLE XIX

CONDITIONAL LIMITATIONS; DEFAULTS

 

Section 19.01 Events of Default. If any one or more of the following events
herein (sometimes called “Events of Default” or individually “Event of Default”)
shall happen:

 

(a)          Lessee shall abandon the Demised Premises and/or the Improvements
and such abandonment shall continue for a period of fifteen (15) days after
notice by Lessor; or

 

(b)          Lessee shall default in making payment to Lessor of any Net Rent or
any other amounts due on a monthly basis hereunder, as and when the same shall
become due and payable, and such default in payment shall continue for a period
of ten (10) days after notice by Lessor; provided, however, that if Lessee shall
default in the timely payment of Rent more than two times in any period of 12
months, then, notwithstanding that such defaults shall have each been cured
within the applicable period provided above, upon any further default in the
timely payment of Rent, Lessor may serve a five (5) day notice of termination
upon Lessee without affording Lessee an opportunity to cure such further
default; or

 

 25 

 

 

(c)          Lessee shall default in complying with any other agreements, terms,
covenants or conditions of this Lease and such default shall continue for a
period of thirty (30) days after notice by Lessor specifying the claimed
default; provided, however, that with respect to non-monetary defaults only, if
the nature of such non-monetary default is such that the same cannot reasonably
be cured within such thirty (30) day period, Lessee shall not be deemed to be in
default if Lessee shall within such thirty (30) day period commence such cure
and thereafter diligently prosecutes the same to completion; or

 

(d)          If at any time during the Term of this Lease (i) any proceedings in
bankruptcy, insolvency or reorganization shall be instituted against Lessee
pursuant to any federal or state law now or hereafter enacted, or any receiver
or trustee shall be appointed of all or any portion of Lessee’s business or
property, or any execution or attachment shall issue against Lessee or any of
Lessee’s business or property or against the leasehold estate created hereby,
and any of such proceedings, process or appointment be not discharged and
dismissed within sixty (60) days from the date of such filing, appointment or
issuance; or (ii) Lessee shall be adjudged a bankrupt or insolvent, or Lessee
shall make an assignment for the benefit of creditors, or Lessee shall file a
voluntary petition in bankruptcy or petition for (or enter into) an arrangement
or for reorganization, composition or any other arrangement with Lessee’s
creditors under any federal or state law now or hereafter enacted, or this Lease
or the estate of Lessee herein shall pass to or devolve upon, by operation of
law or otherwise, anyone other than Lessee (except as herein provided);

 

then, and in any such events, Lessor at any time thereafter during the
continuance of such Event of Default may serve a written five (5) day notice of
cancellation and termination of this Lease (the “Termination Notice”) upon
Lessee, and upon the expiration of said five (5) days, this Lease and the Term
hereunder shall end and expire as fully and completely as if the date of
expiration of such five (5) day period were the day herein definitely fixed for
the end and expiration of this Lease and the Term thereof, and Lessee shall then
quit and surrender to Lessor the Demised Premises, the Improvements and each and
every part thereof, and Lessor may enter into or repossess the Demised Premises,
the Improvements and each and every part thereof, either by force, summary
proceedings or otherwise.

 

Section 19.02 Lessee’s Liability. No such expiration or termination of this
Lease shall relieve Lessee of its liability and obligation to pay Net Rent,
Impositions, insurance premiums and any other amounts due Lessor hereunder, and
such liability and obligations shall survive any such expiration or termination.

 

Section 19.03 Right to Re-Enter and Re-Let. If this Lease shall terminate
pursuant to any of the provisions of this Article or if this Lease shall
terminate by expiration, forfeiture, cancellation, surrender, operation of law,
issuance of final court order or otherwise then in any of said events:

 

 26 

 

 

(a)          Lessor may re-enter the Demised Premises, and enter the
Improvements to remove therefrom Lessee, its agents, employees, licensees and
any sublessees, persons, firms or corporations and all of their respective
property, using such reasonable force for that purpose as may be necessary
without being liable for prosecution or damages therefor, and thereupon Lessor
shall be entitled to retain possession of the Demised Premises and the
Improvements with all additions, alterations and improvements thereon, fixtures
and appurtenances thereto, free from any estate or interest of Lessee therein.
Lessee does hereby expressly waive service of any notice of intention to
re-enter or enter except as herein otherwise expressly provided.

 

(b)          Lessor, at Lessor’s option, may relet the whole or any part of
parts of the Demised Premises and the Improvements, from time to time, either in
the name of Lessor or otherwise, to such lessee or lessees, for such term or
terms ending before, on or after the date fixed in this Lease for the expiration
of the Term; at such rental or rentals and upon such other conditions, which may
include concessions and free rent periods, as Lessor, in its sole discretion,
may determine. Lessor shall have no obligation to relet the Demised Premises,
the Improvements or any part thereof and shall in no event be liable for refusal
or failure to relet the Demised Premises, the Improvements or any part thereof,
or, in the event of any such reletting, for refusal or failure to collect any
rent due upon such reletting, and no such refusal or failure shall operate to
relieve Lessee of any liability under this Lease or otherwise to affect any such
liability. Lessor, at Lessor’s option, may make such repairs, replacements,
alterations, additions, improvements, decorations and other physical changes in
and to the Demised Premises and the Improvements as Lessor, in its sole
discretion, considers advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Lessee of any liability under
this Lease or otherwise affecting any such liability.

 

Section 19.04 Late Charge. Lessee hereby acknowledges that late payment by
Lessee to Lessor of Net Rent and other sums due hereunder will cause Lessor to
incur costs not contemplated by this Lease, the exact amount of which will be
extremely difficult to ascertain. Such costs include, but are not limited to,
processing and accounting charges. Accordingly, if any installment of Net Rent
or any other sum due from Lessee hereunder shall not be received by Lessor or
Lessor’s designee within ten (10) days after such amount shall be due, Lessee
shall pay to Lessor a late charge equal to the lesser of (i) $1,000 or (ii) five
percent (5%) of such overdue amount. The parties hereby agree that such a late
charge represents a fair and reasonable estimate of the costs Lessor will incur
by reason of late payment by Lessee. Acceptance of such late charge by Lessor
shall in no event constitute a waiver of Lessee’s default with respect to such
overdue amount, nor prevent Lessor from exercising any of the other rights and
remedies granted hereunder.

 

Section 19.05 Waiver of Rights. Lessee, for itself and for any and all persons
claiming through or under Lessee, including its creditors, upon the termination
of this Lease in accordance with the terms hereof, or in the event of entry of
judgment for the recovery of the possession of the Demised Premises and the
Improvements in any action or proceeding, or if Lessor shall enter the Demised
Premises and the Improvements by process of law or otherwise, hereby waives any
right of redemption provided or permitted by any statute, law or decision now or
hereafter in force, and does hereby waive, surrender and give up all rights or
privileges which it or they may or might have, under and by reason of any
present or future law or decision, to redeem the Demised Premises and the
Improvements or for a continuation of this Lease for the Term hereby demised
after having been dispossessed or ejected therefrom by process of law.

 

 27 

 

 

Section 19.06 Receipt of Rent. No receipt of moneys by Lessor from Lessee after
the termination hereof in any lawful manner shall reinstate, continue or extend
the Term, or affect any notice theretofore given to Lessee, or operate as a
waiver of the right of Lessor to enforce the payment of any Net Rent then due or
thereafter falling due, or operate as a waiver of the right of Lessor to recover
possession of the Demised Premises and the Improvements by proper suit, action,
proceedings or other remedy; it being agreed that after the service of the
Termination Notice as herein provided and the expiration of the time therein
specified, after the commencement of any suit, action, proceedings or other
remedy, or after a final order or judgment for possession of the Demised
Premises and the Improvements, Lessor may demand, receive and collect any moneys
due, or thereafter falling due, without in any manner affecting such notice,
suit, action, proceedings, order or judgment; and any and all such moneys so
collected shall be deemed to be payments on account of the use and occupation of
the Demised Premises and the Improvements, or, at the election of Lessor, on
account of Lessee’s liability hereunder.

 

Section 19.07 Lessor’s Remedies. If this Lease and the demised Term shall expire
and come to an end as provided in this Article XIX or by or under any summary
proceeding or any other action or proceeding, or if Lessor shall re-enter the
Demised Premises as provided above, or by or under any summary proceeding or any
other action or proceeding, then, in any of said events:

 

(a)          Lessee shall pay to Lessor all Rent and other charges payable under
this Lease by Lessee to Lessor to the date upon which this Lease and the demised
Term shall have expired and come to an end or to the date of re-entry upon the
Demised Premises by Lessor, as the case may be; and

 

(b)          Lessee shall also be liable for and shall pay to Lessor, as
damages, any deficiency (referred to as “Deficiency”) between the Net Rent and
other amounts payable by Lessee under this Lease for the period which otherwise
would have constituted the unexpired portion of the demised Term and the net
amount, if any, of rents collected under any reletting effected pursuant to the
provisions of Section 19.03 above, for any part of such period (first deducting
from the rents collected under any such reletting all of Lessor’s expenses in
connection with the termination of this Lease or Lessor’s re-entry upon the
Demised Premises and the Improvements and with such reletting as follows: costs
in repossessing the Demised Premises (including legal and court expenses and
reasonable attorneys’ fees, brokerage commissions, and expenses incurred making
repairs to the Demised Premises which are Lessee’s responsibility under this
Lease. Any such Deficiency shall be paid in monthly installments by Lessee on
the days specified in this Lease for payment of installments of Net Rent. Lessor
shall be entitled to recover from Lessee each monthly Deficiency as the same
shall arise, and no suit to collect the amount of Deficiency for any month shall
prejudice Lessor’s right to collect the Deficiency for any subsequent month by a
similar proceeding; and

 

 28 

 

 

(c)          At any time after the demised Term shall have expired and come to
an end or Lessor shall have re-entered upon the Demised Premises and the
Improvements, as the case may be, whether or not Lessor shall have collected any
monthly Deficiency as aforesaid, Lessor shall be entitled to recover from
Lessee, and Lessee shall pay to Lessor, on demand, as and for liquidated and
agreed final damages, a sum equal to the amount by which the Net Rent and other
amounts payable by Lessee under this Lease for the period which otherwise would
have constituted the unexpired portion of the demised Term exceeds the then fair
and reasonable rental value of the Demised Premises and the Improvements for the
same period, both discounted to present worth at the rate of four (4%) percent
per annum, less the aggregate amount of Deficiency theretofore collected by
Lessor pursuant to the provisions of subsection (b) of this Section 19.07 for
the same period. If, before presentation of proof of such liquidated damages to
any court, commission or tribunal, the Demised Premises, the Improvements or any
part thereof, shall have been relet by Lessor for the period which otherwise
would have constituted the unexpired portion of the demised Term, or any part
thereof, the amount of rent reserved upon such reletting shall be deemed, prime
facie, to be the fair and reasonable rental value for the part or whole of the
Demised Premises and the Improvements so relet during the term of reletting.

 

Section 19.08 Interest. Any Rent or damages payable under this Lease and not
paid, and such payment remains unpaid for ten (10) days after notice thereof
shall bear interest at the rate of twelve (12%) percent per annum (the “Interest
Rate”), but in no event higher than the highest legal rate, from the due date
until paid, and the interest shall be deemed Additional Rent.

 

Section 19.09 Remedies Not Exclusive. Lessor’s remedies provided in this Lease
shall be in addition to, and not in lieu of, all other rights and remedies
available to Lessor at law or in equity or otherwise.

 

Section 19.10 Limitation of Remedies. Notwithstanding anything in this Article
XIX to the contrary, (i) in no event may Lessor accelerate any of Lessee’s
obligations under this Lease except in the event of a monetary default by Lessee
beyond any applicable notice and cure period and (ii) in no event may Lessor
lock Lessee out of the Demised Premises without first obtaining a court order.

 

ARTICLE XX

LESSOR’S RIGHT TO CURE DEFAULTS.

 

Section 20.01         Lessor’s Right to Cure. Whenever Lessee shall fail to
comply with and perform any term, covenant, or condition of this Lease, then,
following (a) ten (10) days prior written notice as to any monetary default; or
(b) following thirty (30) days’ prior written notice as to other defaults; or
(c) following shorter notice if reasonably necessary to meet an emergency
situation or governmental time limitation, Lessor may perform, or cause to be
performed, such term, covenant or condition, and take such other steps,
including entry onto the Demised Premises and the Improvements, as it may deem
advisable, to achieve such performance or compliance, in which event Lessee
shall reimburse Lessor upon demand for all costs and expenses suffered or
incurred by it in connection therewith, together with interest at the Interest
Rate. Acting in accordance with the immediately preceding sentence shall not be
deemed to obligate Lessor to commence or complete the curing of any term,
covenant, or condition which is in default within said time limits or otherwise.
Lessee hereby waives any claim and releases Lessor and Lessor’s agents,
contractors and employees from all liability for damage occasioned by any action
taken by Lessor pursuant to this Section. Such action by Lessor shall not
constitute or be deemed a waiver or release of Lessee from any obligation of
Lessee contained in this Lease or from any default by Lessee and without waiving
Lessor’s right to take such action as may be permissible under this Lease as a
result of such default. Any sum of money (other than Net Rent) accruing from
Lessee to Lessor pursuant to this Section, may, at Lessor's option, be deemed
Additional Rent, and Lessor shall have the same remedies as are available for
Lessee's failure to pay any installment of Net Rent when due. Lessee's
obligations under this Article shall survive the expiration of sooner
termination of the Term.

 

 29 

 

 

ARTICLE XXI

SECURITY DEPOSIT

 

Section 21.01 Lessee shall deposit the sum of $20,980.13 (the “Security
Deposit”) with Lessor upon the execution of this Lease in cash as security for
the faithful performance and observance by Lessee of the terms, covenants and
conditions of this Lease, including the surrender of possession of the Demised
Premises to Lessor as herein provided. It is understood and agreed that the
amount of the Security Deposit shall at all times equal one (1) month of Net
Rent, and upon any increase in the Net Rent payable under the terms of this
Lease, Lessee shall immediately deposit such additional sums as are necessary to
increase the amount of the Security Deposit so that it shall equal one (1) month
of Net Rent. If Lessee defaults in the payment or performance of any of the
terms, covenants or conditions of this Lease, including the payment of Rent and
such default continues beyond the applicable notice and cure period, then Lessor
may use, apply or retain the whole or any part of the Security Deposit and use,
apply, or retain the whole or any part of such proceeds, as the case may be, to
the extent required for the payment of any Rent or any other sum as to which
Lessee is in default, including (i) any sum which Lessor may expend or may be
required to expend by reason of Lessee’s default, and (ii) any damages or
Deficiency to which Lessor is entitled pursuant to this Lease or applicable law,
whether such damages or Deficiency accrue before or after summary proceedings or
other reentry by Lessor. If Lessor uses, applies or retains any part of the
Security Deposit, Lessee, upon demand, shall deposit with Lessor the amount so
applied or retained so that Lessor shall have the full Security Deposit on hand
at all times during the Term. If Lessee shall fully and faithfully comply with
all of the terms, covenants and conditions of this Lease, the Security Deposit
(or so much thereof as remains) shall be returned to Lessee after the Expiration
Date and after delivery of possession of the Demised Premises to Lessor in the
manner required by this Lease. Lessee expressly agrees that Lessee shall have no
right to apply any portion of the Security Deposit against any of Lessee’s
obligations to pay Rent hereunder.

 

Section 21.02 Upon a sale or other transfer of the Demised Premises or any of
Lessor’s interest therein, Lessor shall transfer the Security Deposit to the
transferee. Lessee shall look solely to the new landlord for the return of such
Security Deposit and the provisions of this Section shall apply to every
transfer or assignment made of the Security Deposit to a new landlord. Lessee
will not assign or encumber, or attempt to assign or encumber, the Security
Deposit, and neither Lessor nor its successors or assigns shall be bound by any
such actual or attempted assignment or encumbrance.

 

 30 

 

 

ARTICLE XXII

SURRENDER

 

Section 22.01 Except as is herein otherwise provided, Lessee shall on the last
day of the Term or upon any earlier termination of this Lease, well and truly
surrender and deliver up the Demised Premises and the Improvements to the
possession and use of Lessor without fraud or delay and in good order, condition
and repair, except for reasonable wear and tear and damage by casualty or
condemnation expenses, free and clear of all lettings and occupancies other than
subleases then terminable at the option of the Lessor thereof or subleases to
which Lessor shall have specifically consented, and free and clear of all liens
and encumbrances other than those, if any, presently existing or created or
suffered by Lessor.

 

Section 22.02 Unless otherwise agreed by the parties hereto in a writing
executed by both parties prior to the Expiration Date of this Lease, there shall
be no holding over by Lessee after the expiration or earlier termination of this
Lease and the failure by Lessee to deliver possession of the Demised Premises to
Lessor shall be an unlawful holdover. During any period in which Lessee so holds
over, at Lessor's option, the rental value of the Demised Premises, payable from
the date immediately following the date on which Lessee was to deliver the
Demised Premises through and including the last day of the calendar month in
which Lessee so delivers the Demised Premises, shall be deemed to be equal to
(i) one hundred fifty (150%) percent of the Net Rent payable immediately
preceding the expiration or earlier termination of this Lease, and (ii) all
other items of Additional Rent that would have been otherwise payable hereunder
had this Lease not expired or been terminated. Acceptance by Lessor of any such
rent during the period in which Lessee so holds over shall not cure or waive
Lessee's default, nor prevent Lessor from exercising, before or after such
acceptance, any of the remedies provided by this Lease or at law or in equity.
Payment of any such rent and other sums during any period in which Lessee holds
over shall not excuse Lessee's obligation to vacate and surrender the Demised
Premises on the date, and in the manner and condition, required under this
Lease. Lessee waives any rights it may have under applicable law in connection
with any holdover proceedings that Lessor may institute against Lessee. If the
Demised Premises are not surrendered upon the expiration or earlier termination
of this Lease with respect to all or any portion of the Demised Premises, Lessee
hereby indemnifies Lessor against loss, cost, injury, damage, claim, expense, or
liability (including reasonable attorneys' fees and disbursements) resulting
from delay by Lessee in so surrendering the same, including any claims made by
any succeeding tenant or prospective tenant or prospective tenant founded upon
such delay. Lessee's obligations under this Article shall survive the expiration
or earlier termination of the Term.

 

Section 22.03 All appurtenances, fixtures, improvements, additions and other
property attached to or built into the Demised Premises, whether by Lessor or
Lessee or others, and whether at Lessor's expense, or Lessee's expense, or the
joint expense of Lessor and Lessee, shall be and remain the property of Lessor,
except that any such fixtures, improvements, additions and other property
installed at the sole expense of Lessee with respect to which Lessee has not
been granted any credit or allowance by Lessor, and which are removable without
material damage to the Demised Premises may be removed by Lessee on condition
that Lessee shall repair at its expense any damage to the Demised Premises or
the Building resulting from such removal.

 

 31 

 

 

Section 22.04 Any personal property of Lessee or any sublessee which shall
remain in the Improvements after the termination of this Lease and the removal
of Lessee or such sublessee from the Improvements, may, at the option of Lessor,
be deemed to have been abandoned by Lessee or such sublessee and either may be
retained by Lessor as its property or be disposed of, without accountability, in
such manner as Lessor may see fit, or if Lessor shall give written notice to
Lessee to such effect, such property shall be removed by Lessee at Lessee’s sole
cost and expense.

 

Section 22.05 The provisions of this Article shall survive any termination of
this Lease.

 

ARTICLE XXIII

INTENTIONALLY OMITTED

 

ARTICLE XXIV

MISCELLANEOUS

 

Section 24.01 Force Majeure. Except as otherwise expressly set forth herein,
neither Lessor nor Lessee shall be responsible for delays caused by acts of God,
fire, earthquake, hurricane or tornado (or comparable adverse weather conditions
of unusual severity, such as, by way of example, severe flooding), war, material
shortages, strikes, embargoes, acts of the public enemy, riot, insurrection or
civil disorder, or other reasons of a like nature which are beyond the
reasonable control of Lessor or Lessee (collectively referred to herein as
“Force Majeure”). Notwithstanding the foregoing provisions, the financial
inability of Lessor or Lessee to perform their respective obligations under this
Lease shall not constitute an event of Force Majeure, nor shall any Force
Majeure excuse Lessee’s obligation to pay Rent when due pursuant to this Lease.

 

Section 24.02 Intentionally Omitted.

 

Section 24.03 Waiver of Trial by Jury. To the extent permitted by law, Lessor
and Lessee hereby waive trial by jury in any litigation brought by either of the
parties hereto against the other on any matter in any way connected with this
Lease.

 

Section 24.04 Payments of Money. In the event of nonpayment by Lessee of any sum
of money whatsoever which is payable by Lessee under any provision of this
Lease, Lessor shall have the same rights and remedies by reason of such
nonpayment as if Lessee had failed to pay an installment of Net Rent.

 

Section 24.05 No Waiver of Rights. No failure by either party to insist upon the
strict performance of any covenant, agreement, term or condition of this Lease
or to exercise any right or remedy consequent upon a breach thereof, and no
acceptance of full or partial rent during the continuance of any such breach,
shall constitute a waiver of any such breach or of such covenant, agreement,
term or condition. No covenant, agreement, term or condition of this Lease to be
performed or complied with by either party, and no breach thereof, shall be
waived, altered or modified except by a written instrument executed by the
non-defaulting party. No waiver of any breach shall affect or alter this Lease,
but each and every covenant, agreement, term and condition of this Lease shall
continue in full force and effect with respect to any other then existing or
subsequent breach thereof.

 

 32 

 

 

Section 24.06 Rights and Remedies Cumulative. In addition to the remedies set
forth in this Lease, Lessor and Lessee shall have the right to pursue any and
all other remedies available at law or in equity, provided that in no event
shall either party be liable for consequential, punitive or exemplary damages in
connection with this Lease. All rights and remedies of Lessor and Lessee under
this Lease or existing at law or in equity are cumulative, and the exercise of
one or more rights or remedies shall not be taken to exclude or waive the right
to the exercise of any other.

 

Section 24.07 Transfer of Lessor’s Interest. In the event of a sale or
conveyance by Lessor of Lessor’s interest in the Demised Premises, other than a
transfer for security purposes only, Lessor shall be relieved, from and after
the date specified in such notice of transfer, of all obligations and
liabilities accruing thereafter on the part of the Lessor. This Lease shall not
be affected by any such sale and Lessee agrees to attorn to the purchaser or
assignee provided all Lessor’s obligations hereunder are assumed in writing by
the transferee.

 

Section 24.08 Liability of Lessor. (a) Anything elsewhere to contrary
notwithstanding, Lessee shall look solely to Lessor’s interest in the Demised
Premises including any rent, insurance proceeds, sale proceeds and condemnation
awards received therefrom for the satisfaction of Lessee’s remedies for the
collection of a judgment (or other judicial process) requiring the payment of
money by Lessor in the event of any default or breach by Lessor with respect to
any of the terms, conditions and covenants of this Lease to be observed and/or
performed by Lessor, and no other property or assets of Lessor shall be subject
to levy, execution or other enforcement procedure for the satisfaction of
Lessee’s remedies. If Lessor or a successor in interest is an individual (which
term as used herein includes aggregates of individuals, such as joint ventures,
general or limited partnerships or associations) such individual shall be under
no personal liability with respect to any of the provisions of this Lease, and
if such individual hereto is in breach or default with respect to its
obligations under this Lease, in no event shall Lessee attempt to secure any
personal judgment against any partner, employee or agent of Lessor by reason of
such default by Lessor.

 

(b)          Lessee agrees that its sole remedies in cases where Lessor’s
reasonableness in exercising its judgment or withholding it consent or approval
is applicable pursuant to any provision of this Lease, shall be those in the
nature of injunction, declaratory judgment, or specific performance, the rights
to money damages or other remedies being hereby specifically waived.

 

(c)          Lessee shall not be entitled to claim a constructive eviction from
the Demised Premises unless Lessee shall have first notified Lessor of the
condition or conditions giving rise thereto, and if the complaints be justified,
unless Lessor shall have failed to remedy such conditions within a reasonable
time after receipt of such notice.

 

 33 

 

 

(d)          Lessor or its agents shall not be liable for any damage to property
of Lessee or of others entrusted to employees of the Building, nor for the loss
of or damage to any property of Lessee by theft or otherwise. Lessor or its
agents shall not be liable for any injury or damage to persons or property
resulting from fire, explosion, falling plaster, steam, gas, electricity,
electrical disturbance, water, rain or snow or leaks from any part of the
Building or from the pipes, appliances or plumbing works or from the Roof,
street or subsurface or from any other place or by dampness or by any other
cause of whatsoever nature, unless caused by or due to the negligence of Lessor,
its agents, servants or employees; nor shall Lessor or its agents be liable for
any such damage caused by operations in construction of any private, public or
quasi-public work; nor shall Lessor be liable for any latent defect in the
Demised Premises or in the Building. If at any time any windows of the Demised
Premises are temporarily closed or darkened incident to or for the purpose of
repairs, replacements, maintenance and/or cleaning in, on, to or about the
Building or any part or parts thereof, Lessor shall not be liable for any damage
Lessee may sustain thereby and Lessee shall not be entitled to any compensation
therefor nor abatement of rent nor shall the same release Lessee from its
obligations hereunder nor constitute an eviction. Lessee shall reimburse and
compensate Lessor as Additional Rent for all expenditures made by, or damages or
fines sustained or incurred by Lessor and not reimbursed by insurance due to
nonperformance or non-compliance with or breach or failure to observe any term,
covenants or conditions of this Lease upon Lessee's part to be kept, observed,
performed or complied with. Lessee shall give immediate notice to Lessor in case
of fire or accidents in the Demised Premises or in the Building or of defects
therein or in any fixtures or equipment.

 

24.09          No Waste. Lessee shall not do or suffer any waste, damage, or
injury to the Demised Premises, the Improvements or any part thereof, but this
provision shall not be deemed to prevent Lessee’s from making repairs or
Alterations to the Improvements in accordance with other provisions of this
Lease.

 

24.10         Captions; Attachments; Defined Terms.

 

(a)          The captions of the sections of the Lease are for convenience only
and shall not be deemed to be relevant in resolving any question of
interpretation or construction of any Section of this Lease.

 

(b)          Exhibits attached hereto, and addendums and schedules initiated by
the parties, are deemed by attachment to constitute part of this Lease and are
incorporated herein.

 

(c)          The words “Lessor” and “Lessee”, as used herein, shall include the
plural as well as the singular. The obligations contained in this Lease to be
performed by Lessor shall be binding on Lessor’s successors and assigns only
during their respective periods of ownership.

 

24.11          Entire Agreement. This Lease along with any exhibits and
attachments hereto constitutes the entire agreement between Lessor and Lessee
relative to the Demised Premises and the Improvements and this Lease and the
exhibits and attachments may be altered, amended or revoked only by an
instrument in writing signed by both Lessor and Lessee.

 

24.12         Severability. If any term or provision of this Lease shall, to any
extent, be determined by a court of competent jurisdiction to be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each term and provision of this Lease shall be valid and be enforceable to the
fullest extent permitted by law.

 

 34 

 

 

24.13         Time of the Essence. Time is of the essence of this Lease and each
and every provision hereof.

 

24.14         Binding Effect. The parties hereto agree that all the provisions
hereof are to be construed as both covenants and conditions as though the words
importing such covenants and conditions were used in each separate paragraph
hereof; all of the provisions hereof shall bind and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.

 

24.15         Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
personally delivered, sent pre-paid by FEDEX or other nationally-recognized
overnight delivery service that provides evidence of delivery (a “Courier
Service”), or if mailed by United States certified or registered mail, postage
prepaid, as follows:

 

If to Lessor: COUNTRYWIDE HARDWARE, INC.   445 Broadhollow Road, Suite 100  
Melville, New York 11747   Attention: Joseph Molino, Jr.     with a copy to:
SILVERMANACAMPORA, LLP   100 Jericho Quadrangle, Suite 300   Jericho, New York
11753

  

Attention: Peter Marullo, Esq.     If to the Lessee: NATIONWIDE INDUSTRIES, INC.
  10333 Windhorst Road   Tampa, Florida 33619   Attn: Chris Klieforth, President
    With a copy to: Kirk Griswold   NWI Argosy Holdings, LLC   950 West Valley
Road, Suite 2900   Wayne, Pennsylvania 19087

 

or at such other place as any party shall from time to time notify the other in
writing as provided herein. The date of service of any communication hereunder
shall be the date of personal delivery, the date of delivery by Courier Service
or forty-eight (48) hours after the postmark on the certified or registered
mail, as the case may be.

 

 35 

 

 

24.16         Waiver. No covenant, term or condition or the breach thereof shall
be deemed waived, except by written consent of the party against whom the waiver
is claimed, and any waiver or the breach of any covenant, term or condition
shall not be deemed to be a waiver of any preceding or succeeding breach of the
same or any other covenant, term or condition.

 

24.17          Negation of Partnership. Lessor shall not become or be deemed a
partner or a joint venturer with Lessee by reason of the provisions of this
Lease.

 

24.18         Broker. Lessee and Lessor each represents that it has not dealt
with any brokers in connection with the negotiation of this Lease. Lessee and
Lessor hereby agree to indemnify, defend and hold each other harmless from and
against all liability, loss, cost and expenses (including, without limitation,
reasonable legal fees) arising out of any inaccuracy or alleged inaccuracy of
their respective representations set forth in this Section 24.18. Lessor shall
have no liability for brokerage commissions arising out of an assignment or a
sublease by Lessee and Lessee shall and does hereby indemnify Lessor and hold it
harmless from any and all liability for brokerage commissions arising out of any
such assignment or sublease.

 

24.19         Recording. Upon execution and delivery of this Lease, Lessor and
Lessee agree to execute and deliver the Memorandum of Lease annexed hereto as
Exhibit D (the “Memo of Lease”) and a Termination of Memorandum of Lease in the
form annexed hereto as Exhibit E (the “Termination”). The Memo of Lease may be
recorded against the Demised Premises at Lessee’s sole cost and expense. The
Termination shall be held by Lessor in escrow and may be recorded only upon the
Expiration Date or the earlier termination of this Lease. Except as expressly
provided in this Section, neither this Lease nor any short form or memorandum of
this Lease shall be recorded. Any attempt to record this Lease or any short form
or memorandum thereof in violation of this Section shall constitute a default
under this Lease.

 

24.20         Choice of Law; Jurisdiction. This Lease shall be governed and
construed under the laws of the State of Florida. All disputes arising, directly
or indirectly, out of or relating to this Lease, and all actions to enforce this
Lease, shall be dealt with and adjudicated in the state courts of the State of
Florida located in Tampa, Florida or the federal courts for the Middle District
of Florida; and for that purpose Lessee expressly and irrevocably submits to the
jurisdiction of such courts. Lessee agrees that so far as is permitted under
applicable law, this consent to personal jurisdiction shall be self-operative
and no further instrument or action, other than service of process in one of the
manners specified in this Lease, or as otherwise permitted by law, shall be
necessary in order to confer jurisdiction upon it in any such court. Lessee
further agrees that judgment against it in any such action or proceeding shall
be conclusive and, to the extent permitted by applicable law, may be enforced in
any other jurisdiction within or outside the United States of America by suit on
the judgment, a certified or exemplified copy of which shall be conclusive
evidence of the fact and of the amount of its indebtedness.

 

24.21         Radon Gas. Lessor hereby notifies Lessee of the following: “RADON
GAS : RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT, WHEN IT HAS
ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH RISKS TO
PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED FEDERAL AND
STATE GUIDELINES HAVE BEEN BOUND IN BUILDINGS IN FLORIDA. ADDITIONAL INFORMATION
REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY PUBLIC HEALTH
UNIT.”

 

 36 

 

 

24.22         Consequential Damages. In addition to the remedies set forth in
this Lease, Lessor and Lessee shall have the right to pursue any and all other
remedies available at law or in equity, provided that in no event shall either
party be liable for consequential, punitive or exemplary damages in connection
with this Lease. All rights and remedies of Lessor and Lessee under this Lease
or existing at law or in equity are cumulative, and the exercise of one or more
rights or remedies shall not be taken to exclude or waive the right to the
exercise of any other.

 

24.23         Existing Lease Termination.         The parties acknowledge that
Lessee is currently the tenant for the Demised Premises under the Lease
Agreement dated May 1, 2002 between W.I. Commercial Properties, Inc.
(predecessor-in interest to Lessor) and Lessee (the “Existing Lease”). As of the
Commencement Date, the Existing Lease shall terminate and be of no further force
and effect and in no event shall Lessee owe rent or any other sums due under
this Lease and the Existing Lease at the same time.

 

SIGNATURE LINES FOLLOW

 

 37 

 

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease on the date and
year first written above.

 

  LESSOR:

 

  COUNTRYWIDE HARDWARE, INC. Signed, sealed and delivered
in the presence of:  

  

/s/ Richard Goodman   By: /s/ Joseph A. Molino, Jr. Name: Richard Goodman  
Name: Joseph A. Molino, Jr.     Title: Vice President          

 

/s/ George Aronson       Name: George Aronson                                

 

  LESSEE:

 

Signed, sealed and delivered
in the presence of: NATIONWIDE INDUSTRIES, INC

 

/s/ Stuart D. Itzkowitz   By: /s/ Christopher J. Kliefoth Name: Stuart D.
Itzkowitz   Name: Christopher J. Kliefoth     Title: President          

 

/s/ William G. Julien       Name: William G. Julien                

 

 



 38 

 

 

EXHIBIT A

 

Demised Premises

 

Lot 5, FISHER’S FARMS, according to the Plat thereof, recorded in Plat Book 26,
Page 1, of the Public Records of Hillsborough County, Florida, LESS the North
100 feet of the South 475.60 feet of the West 125 Feet and LESS the South 70
feet of said Lot 5

 

AND

 

The North 100 feet of the South 475.60 of the West 125 Feet of Lot 5, FISHER’S
FARMS, according to the Plat thereof, recorded in Plat Book 26, Page 1, of the
Public Records of Hillsborough County, Florida

 

Property Identification No:

U-17-29-20-2D2-000000-00005.0; and

U-17-29-20-2D2-000000-00005-2

 

 

 

 

EXHIBIT B

 

PERMITTED EXCEPTIONS

 

Subject nevertheless to:

 

(1)All leases, subleases, tenancies and rights of occupancy affecting the
Demised Premises caused or permitted by Lessee or by anyone claiming by,
through, or under Lessee;

 

(2)State of facts an accurate survey, or an inspection, would show;

 

(3)Any presently existing defects of title, easements, restrictions, and
agreements affecting the Land;

 

(4)Encroachment of the Improvements on any street or on adjacent premises;

 

(5)Projection of any portion of the Improvements under any abutting street and
the right of any governmental authority to require the removal thereof and of
any curb cut;

 

(6)Zoning, environmental, municipal, building, and all other laws, regulations
or similar matters imposed by any federal, state, municipal, or local government
or any public or quasi-public board, authority, or similar agency having
jurisdiction over the Demised Premises or any portion thereof, whether or not or
record;

 

(7)The existing condition and state of repair of the Demised Premises, provided,
however, that this Permitted Exception does not relieve Lessor of Lessor’s
maintenance obligations in this Lease;

 

(8)Variations between the tax diagram or the tax map and the record description;

 

(9)All notes or notices of any violation of law or municipal ordinances, orders,
or requirements noted in or issued by any governmental or quasi-governmental
authority or departments having or asserting jurisdiction, now or hereafter
affecting the Demised Premises;

 

(10)The lien for all taxes, charges, rents, assessments, and any other
governmental charges which are not yet due and payable;

 

(11)Any Fee Mortgage encumbering the Demised Premises;

 

(12)Intentionally omitted.

 

 

 

 

EXHIBIT “C”

 

PROHIBITED USES

 

Lessee shall not use or authorize use of any portion of the Demised Premises,
for any of the following purposes:

 

1.A facility for any use which is illegal or would reasonably be determined to
cause a threat of imminent harm to persons or property, or would constitute a
public or private nuisance outside of the Demised Premises.

 

2.Any dumping, disposing (other than in the designated trash removal areas),
incineration, or reduction of garbage (exclusive of garbage compactors located
near the rear of or in the Demised Premises).

 

3.Establishment providing nude or topless entertainment or wait staff, or any
establishment selling or exhibiting pornographic materials (including, without
limitation, adult books or videos). Materials shall be considered “adult” or
“pornographic” under this paragraph if the same are not available for sale or
rental to children under 18 years old because they explicitly deal with or
depict sexuality.

 

4.Any pawn shop, “second-hand” store, schlock store, or “surplus” store;
provided, however, that this provision shall not restrict or prohibit Lessee
from the ancillary sale of consumer electronics merchandise, regardless of
whether new, used or refurbished.

 

6.Any fire sale, bankruptcy sale (unless pursuant to a court order) or auction
house operation (but this provision shall not restrict the absolute freedom of
an occupant to determine its own selling prices nor shall it preclude the
conduct of any seasonal sales, promotional or clearance sales or legitimate
going out of business sales in compliance with applicable Laws).

 

7.Any bar, pub, tavern or night club.

 

8.Any gambling facility or operation, including but not limited to: off-track or
sports betting parlor; table games such as blackjack or poker; slot machines,
video poker/black-jack keno machines or similar devices; or bingo hall.

 

9.Any Hazardous Materials, except in the ordinary course of it’s usual
operations conducted thereon, and any such use shall at all times be in
compliance with all Legal Requirements.

 

10.Any residential use.

 

 

 